Exhibit 10.1

Published CUSIP Numbers:

DEAL CUSIP: 242369AT3

REVOLVER CUSIP: 242369AU0

 

 

CREDIT AGREEMENT

dated as of

March 26, 2015

among

DEAN FOODS COMPANY

The Lenders Party Hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

COBANK, ACB,

SUNTRUST ROBINSON HUMPHREY, INC.,

COÖPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK

NEDERLAND,” NEW YORK BRANCH,

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

JPMORGAN CHASE BANK, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agents

 

 

COBANK, ACB,

SUNTRUST ROBINSON HUMPHREY, INC.,

COÖPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK

NEDERLAND,” NEW YORK BRANCH,

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Classification of Loans and Borrowings      33   

SECTION 1.03.

  Terms Generally      34   

SECTION 1.04.

  Accounting Terms; GAAP      34   

SECTION 1.05.

  Letter of Credit Amounts      35   

SECTION 1.06.

  Times of Day; Rates      35    ARTICLE II    The Credits   

SECTION 2.01.

  Commitments      35   

SECTION 2.02.

  Loans and Borrowings      35   

SECTION 2.03.

  Requests for Revolving Borrowings      36   

SECTION 2.04.

  Expansion Option      37   

SECTION 2.05.

  Swingline Loans      38   

SECTION 2.06.

  Letters of Credit      40   

SECTION 2.07.

  Funding of Borrowings      47   

SECTION 2.08.

  Interest Elections      48   

SECTION 2.09.

  Termination and Reduction of Commitments      49   

SECTION 2.10.

  Repayment of Loans; Evidence of Debt      50   

SECTION 2.11.

  Prepayment of Loans      51   

SECTION 2.12.

  Fees      53   

SECTION 2.13.

  Interest      54   

SECTION 2.14.

  Alternate Rate of Interest      55   

SECTION 2.15.

  Increased Costs      55   

SECTION 2.16.

  Break Funding Payments      57   

SECTION 2.17.

  Taxes      57   

SECTION 2.18.

  Payments Generally; Allocation of Proceeds; Sharing of Set-offs      61   

SECTION 2.19.

  Mitigation Obligations      63   

SECTION 2.20.

  Departing Lenders; Replacement of Lenders      63   

SECTION 2.21.

  Defaulting Lenders      64    ARTICLE III    Representations and Warranties   

SECTION 3.01.

  Organization; Powers      66   

SECTION 3.02.

  Authorization; Enforceability      67   

 

i



--------------------------------------------------------------------------------

SECTION 3.03.

Governmental Approvals; No Conflicts   67   

SECTION 3.04.

Financial Condition; No Material Adverse Change   67   

SECTION 3.05.

Properties   67   

SECTION 3.06.

Litigation and Environmental Matters   68   

SECTION 3.07.

Compliance with Laws   68   

SECTION 3.08.

Investment Company Status   69   

SECTION 3.09.

Taxes   69   

SECTION 3.10.

ERISA   69   

SECTION 3.11.

Disclosure   69   

SECTION 3.12.

Solvency   69   

SECTION 3.13.

Security Interest in Collateral   70   

SECTION 3.14.

Labor Disputes   70   

SECTION 3.15.

No Default   70   

SECTION 3.16.

Federal Reserve Regulations   70   

SECTION 3.17.

Business Locations; Taxpayer Identification Number   70   

SECTION 3.18.

OFAC   70   

SECTION 3.19.

Anti-Corruption Laws   71   

SECTION 3.20.

Insurance   71    ARTICLE IV    Conditions   

SECTION 4.01.

Effectiveness   71   

SECTION 4.02.

Each Credit Event   74    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

Financial Statements and Other Information   74   

SECTION 5.02.

Notices of Material Events   76   

SECTION 5.03.

Existence; Conduct of Business   76   

SECTION 5.04.

Payment of Obligations   77   

SECTION 5.05.

Maintenance of Properties   77   

SECTION 5.06.

Books and Records; Inspection Rights   77   

SECTION 5.07.

Compliance with Laws   77   

SECTION 5.08.

Use of Proceeds   77   

SECTION 5.09.

Insurance   78   

SECTION 5.10.

Subsidiary Guarantors; Pledges; Collateral; Further Assurances   78   

SECTION 5.11.

Post-Closing Deliveries   80   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    Negative Covenants   

SECTION 6.01.

Indebtedness   80   

SECTION 6.02.

Liens   82   

SECTION 6.03.

Fundamental Changes   84   

SECTION 6.04.

Investments, Loans, Advances and Acquisitions   85   

SECTION 6.05.

Asset Sales   87   

SECTION 6.06.

Sale and Leaseback Transactions   88   

SECTION 6.07.

Restricted Payments   88   

SECTION 6.08.

Transactions with Affiliates   89   

SECTION 6.09.

Restrictive Agreements   89   

SECTION 6.10.

Subordinated Indebtedness and Amendments to Subordinated Indebtedness   91   

SECTION 6.11.

Financial Covenants   91   

SECTION 6.12.

Sanctions   91   

SECTION 6.13.

Anti-Corruption Laws   92    ARTICLE VII    Events of Default    ARTICLE VIII   
The Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

Notices   102   

SECTION 9.02.

Waivers; Amendments   104   

SECTION 9.03.

Expenses; Indemnity; Damage Waiver   106   

SECTION 9.04.

Successors and Assigns   108   

SECTION 9.05.

Survival   112   

SECTION 9.06.

Counterparts; Integration; Effectiveness   112   

SECTION 9.07.

Severability   113   

SECTION 9.08.

Right of Setoff   113   

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process   113   

SECTION 9.10.

WAIVER OF JURY TRIAL   114   

SECTION 9.11.

Headings   114   

SECTION 9.12.

Confidentiality   114   

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law   116   

SECTION 9.14.

USA PATRIOT Act   116   

SECTION 9.15.

Disclosure   116   

SECTION 9.16.

Appointment for Perfection   116   

SECTION 9.17.

Interest Rate Limitation   116   

SECTION 9.18.

No Advisory or Fiduciary Responsibility   117   

SECTION 9.19.

Release of Subsidiary Guarantors   117   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01 – Commitment Schedule

Schedule 1.01(b) – Mortgaged Property

Schedule 1.01(c) – Unrestricted Subsidiaries

Schedule 2.06 – Existing Letters of Credit

Schedule 3.01 – Subsidiaries

Schedule 3.05(c) – Real Property

Schedule 3.17(a) – Locations of Tangible Personal Property

Schedule 3.17(b) – Location of Chief Executive Office, Taxpayer Identification
Number, Etc.

Schedule 3.20 – Insurance

Schedule 5.11 – Post-Closing Deliveries

Schedule 5.11(b) – Title Insurance Amounts

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.09 – Existing Restrictive Agreements

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B-1 – Form of Increasing Lender Supplement

Exhibit B-2 – Form of Augmenting Lender Supplement

Exhibit C – Form of Compliance Certificate

Exhibit D-1 – Form of Borrowing Request

Exhibit D-2 – Form of Interest Election Request

Exhibit E – Form of Note

Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit F-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit H – Form of Mortgage

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 26, 2015 (as it may be amended or modified
from time to time, this “Agreement”), among DEAN FOODS COMPANY, the Lenders
party hereto, BANK OF AMERICA, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries, and (b) none of the Restricted Subsidiaries of the
Borrower shall be considered Affiliates. For purposes hereof, all Unrestricted
Subsidiaries shall be considered Affiliates of the Borrower and its Restricted
Subsidiaries.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$450,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, and if the Alternate Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

1



--------------------------------------------------------------------------------

“Anti-Corruption Laws” has the meaning in Section 3.19.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment; provided that, in the case of
Section 2.21 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the Aggregate Commitment (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Pledge Percentage” means (i) 100% in the case of a pledge of Equity
Interests of a Material Restricted Subsidiary which is a Domestic Subsidiary and
(ii) 65% of the voting Equity Interests and 100% of the nonvoting Equity
Interests in the case of a pledge of Equity Interests of a Material Restricted
Subsidiary which is a Foreign Subsidiary; provided, that no Receivables
Financing SPC shall be required to pledge its Equity Interest in any Person.

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBOR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Borrower’s Total Net Leverage Ratio as of the most recent determination
date:

 

Total Net Leverage Ratio

   LIBOR
Spread     ABR
Spread     Commitment Fee
Rate  

Category 1

< 4.00 to 1.00

     2.25 %      1.25 %      0.40 % 

Category 2

³ 4.00 to 1.00 but < 5.00 to 1.00

     2.50 %      1.50 %      0.45 % 

Category 3

³ 5.00 to 1.00

     2.75 %      1.75 %      0.45 % 

For purposes of the foregoing, (i) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (ii) each change in the Applicable Rate resulting from a change
in the Total Net Leverage Ratio shall be effective during the period commencing
on and including the date of delivery of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Total Net Leverage
Ratio shall be deemed to be in Category 3 at the request of the Required Lenders
if the Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such

 

2



--------------------------------------------------------------------------------

consolidated financial statements are delivered. The Applicable Rate in effect
from the Effective Date through the date of receipt by the Administrative Agent
of a Compliance Certificate with respect to the fiscal quarter ending June 30,
2015 shall be determined based upon the pricing level set forth as Category 2 on
the above pricing grid.

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Arrangers” mean Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan
Securities LLC, Morgan Stanley Senior Funding, Inc., CoBank, ACB, SunTrust
Robinson Humphrey, Inc., Coöperatieve Centrale Raiffeisen – Boerenleenbank, B.A.
“Rabobank Nederland,” New York Branch, Credit Agricole Corporate & Investment
Bank and PNC Capital Markets LLC, each in their respective capacities as joint
lead arrangers and joint bookrunners.

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Material Restricted Subsidiary, other than (i) Excluded Dispositions and
Specified Sales, (ii) sales, transfers or dispositions described in
Section 6.05(b), 6.05(c), 6.05(d), 6.05(f), 6.05(g) or 6.05(h) and (iii) any
Equity Issuance of the Borrower or any of its Restricted Subsidiaries.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by a Subsidiary of the Borrower, the
aggregate amount (with respect to any such transaction, the “Invested Amount”)
paid to, or borrowed by, such Person as of such date under such Permitted
Receivables Financing, minus the aggregate amount received by the applicable
Receivables Financier and applied to the reduction of the Invested Amount under
such Permitted Receivables Financing.

“Augmenting Lender” has the meaning assigned to such term in Section 2.04.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(b)(viii).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Revolving Exposure of all Lenders at such time; it
being understood and agreed that any Lender’s Swingline Exposure shall not be
deemed to be a component of the Revolving Exposure for purposes of calculating
the commitment fee under Section 2.12(a).

 

3



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any of its
Affiliates: (a) credit cards or debit cards for commercial customers (including,
without limitation, commercial credit cards, debit cards and purchasing cards),
(b) stored value cards and (c) treasury or other cash management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services (including any “Banking Services” (as defined in the
Existing Credit Agreement)).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Dean Foods Company, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02 substantially in the form attached hereto as
Exhibit D-1; or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

“Captive Insurance Company” means any Subsidiary of the Borrower that is
organized and subject to regulation as an insurance company, or the principal
purpose of which is to procure insurance for the benefit of the Borrower and/or
its Restricted Subsidiaries.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in (1) commercial paper and variable or fixed rate notes issued
by (A) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (B) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank described in this
clause (b) being an “Approved Bank”) (or by the parent company thereof) or
(2) any commercial paper or variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s, and in each case maturing
within 270 days from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Approved Bank;

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (b) above;

 

5



--------------------------------------------------------------------------------

(e) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s with a maximum maturity of one year, for which the
reset date will be used to determine the maturity date; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“CFC” means a “controlled foreign corporation” as defined in section 957 of the
Code.

“Change in Control” means (a) the acquisition of record or beneficial ownership
by any Person or group (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee or director benefit
plan or stock plan of the Borrower or a Subsidiary or any trustee or fiduciary
with respect to any such plan when acting in that capacity or any trust related
to any such plan), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who are
not Continuing Directors. As used herein, (i) “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the SEC under the Securities Act of
1934 and (ii) “Continuing Directors” means, as of any date of determination, any
member of the board of directors of the Borrower who (A) was a member of such
board of directors on the Effective Date, or (B) was nominated for election,
elected or appointed to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board of directors at the
time of such nomination, election or appointment and represented a majority of
such board of directors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Co-Documentation Agent” means each of CoBank, ACB, SunTrust Robinson Humphrey,
Inc., Coöperatieve Centrale Raiffeisen – Boerenleenbank, B.A. “Rabobank
Nederland,” New York Branch, Credit Agricole Corporate & Investment Bank and PNC
Bank, National Association, each in its capacity as co-documentation agent for
the credit facility evidenced by this Agreement.

“Collateral” means any and all property owned, leased or operated by a Person,
which property is covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of
Administrative Agent, on behalf of itself and the Holders of Secured
Obligations, to secure the Secured Obligations, other than the Excluded
Property.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, loan agreements, mortgages, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by the
Borrower or any of its Material Restricted Subsidiaries and delivered to the
Administrative Agent.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.04 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 1.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to: (a) Consolidated Net

 

7



--------------------------------------------------------------------------------

Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication: (i) Consolidated Interest Expense, (ii) provision for taxes based
on income, profits or capital of the Borrower and its Restricted Subsidiaries,
including, without limitation, federal, state, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations, (iii) depreciation and amortization expense and other non-cash
charges, expenses or losses (except for any such expense that requires accrual
of a reserve for anticipated future cash payments for any period), (iv) pro
forma cost savings add-backs resulting from non-recurring charges related to
Permitted Acquisitions or dispositions as permitted pursuant to Regulation S-X
of the Securities Exchange Act of 1934 or as approved by the Administrative
Agent, (v) non-recurring, cash charges, expenses or losses (including, for the
avoidance of doubt, non-recurring, cash charges, expenses or losses constituting
restructuring charges or reserves, costs related to the closure and/or
consolidation of facilities, contract termination costs and severance expenses)
not exceeding $15,000,000 in any four fiscal quarter period, (vi) any contingent
or deferred payments (including earn-out payments, non-compete payments and
consulting payments but excluding ongoing royalty payments) made in connection
with any Permitted Acquisition, (vii) any extraordinary or unusual charges or
expenses (including amounts paid on early terminations of Swap Agreements),
(viii) non-cash losses from foreign exchange translation adjustments or Swap
Agreements during such period and (ix) the fees and expenses paid to third
parties during such period that directly arise out of and are incurred in
connection with any Permitted Acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Effective Date and
any such transaction undertaken but not completed, and including transaction
expenses incurred in connection therewith) or early extinguishment of
Indebtedness to the extent such items were subject to capitalization prior to
the effectiveness of Financial Accounting Standards Board Statement No. 141R
“Business Combinations” but are required under such statement to be expensed
currently, minus (c) the following to the extent included in the determination
of Consolidated Net Income for such period, without duplication: (i) non-cash
credits, income or gains, including non-cash gains from foreign exchange
translation adjustments or Swap Agreements during such period, (ii) any
extraordinary or unusual income or gains (including amounts received on early
terminations of Swap Agreements), and (iii) any federal, state, local and
foreign income tax credits, plus (d) other adjustments to Consolidated EBITDA
reasonably acceptable to the Administrative Agent. “Consolidated EBITDA” shall
not include income (or loss) attributable to non-controlling interests in
Restricted Subsidiaries that are not Subsidiary Guarantors, but shall include
income (or loss) attributable to non-controlling interests in Restricted
Subsidiaries that are Subsidiary Guarantors. In addition, to the extent that for
any period the portion of Consolidated EBITDA attributable to Material
Restricted Subsidiaries that are Domestic Subsidiaries but that are not
Subsidiary Guarantors exceeds 10% of Consolidated EBITDA (such amount in excess
of 10% of Consolidated EBITDA, the “Excess EBITDA”), then such Excess EBITDA
shall be excluded from the calculation of Consolidated EBITDA.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced

 

8



--------------------------------------------------------------------------------

by bonds, debentures, notes, loan agreements or other similar instruments or
upon which interest payments are customarily made; (b) all obligations arising
under letters of credit (including standby and commercial but excluding letters
of credit to the extent such letters of credit have been cash
collateralized) and bankers’ acceptances, but only to the extent consisting of
unpaid reimbursement obligations in respect of drawn amounts under letters of
credit or bankers’ acceptance facilities; (c) all attributable indebtedness
under Capital Leases, synthetic leases, account receivables securitization
programs (including Permitted Receivables Financings), off-balance sheet loans
or similar off-balance sheet financing products; (d) all obligations under
conditional sale or other title retention agreements relating to assets
purchased (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);
(e) all obligations issued or assumed as the deferred purchase price of assets
or services purchased (other than contingent earn-out payments and other
contingent deferred payments to the extent not fixed and payable, and trade debt
incurred in the ordinary course of business and due within six (6) months of the
incurrence thereof) which would appear as liabilities on a balance sheet;
(f) all preferred Equity Interests issued and which by the terms thereof could
be (at the request of the holders thereof or otherwise) subject to mandatory
sinking fund payments, redemption or other acceleration; (g) all Guarantees with
respect to outstanding Indebtedness of the type specified in clauses (a) through
(f) above of another Person; (h) all Indebtedness of the type specified in
clauses (a) through (f) above of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
assets owned or acquired by the Borrower or a Restricted Subsidiary, whether or
not the obligations secured thereby have been assumed; and (i) all Indebtedness
of the types referred to in clauses (a) through (h) above of any partnership or
joint venture (other than a joint venture that is itself a corporation, limited
liability company or similar limited liability entity organized under the Laws
of a jurisdiction other than the United States or a state thereof) in which the
Borrower or any of its Restricted Subsidiaries is a general partner or joint
venturer, except to the extent that Indebtedness is expressly made non-recourse
to such Person. For the avoidance of doubt, Consolidated Funded Indebtedness
shall exclude Hybrid Equity Securities issued by the Borrower or any Subsidiary.
For purposes hereof, the definition of “Consolidated Funded Indebtedness” shall
exclude any Indebtedness under the Contingent Subordinated Obligation until such
Indebtedness is reflected as a liability or contingent obligation on the
consolidated balance sheet of the Borrower.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Indebtedness (including the interest component of synthetic
leases, account receivables securitization programs, off-balance sheet loans or
similar off-balance sheet financing products) accrued during such period
(whether or not actually paid during such period) and costs of surety bonds, in
each case determined after giving effect to any net payments made or received
under interest rate Swap Agreements minus (b) the sum of (i) all interest income
during such period and (ii) to the extent included in clause (a) above, the
amount of write-offs or amortization of deferred financing fees, commissions,
fees and expenses, and amounts paid (or plus any amounts received) on early
terminations of Swap Agreements.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP. Except as otherwise provided herein, the
applicable period shall be for the four (4) consecutive quarters ending as of
the date of computation.

“Consolidated Net Tangible Assets” means, as of any date, Consolidated Total
Assets, excluding goodwill, patents, trademarks, trade names, organization
expense, unamortized debt discount and expense, capitalized or deferred research
and development costs, deferred marketing expenses, and other intangible assets.

“Consolidated Senior Secured Indebtedness” means, as of any date, Consolidated
Funded Indebtedness that is secured by a Lien on any assets of the Borrower or
any of its Restricted Subsidiaries.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis.

“Contingent Subordinated Obligation” means the contingent subordinated
obligation described on Schedule 6.01.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any applicable State thereof
or other applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder unless such Lender’s
failure to fund is based on such Lender’s good faith determination that the
conditions precedent to each funding under this Agreement have not been
satisfied and such Lender has notified the Administrative Agent in writing of
such determination

 

10



--------------------------------------------------------------------------------

(each of which conditions precedent shall be specifically identified in such
writing), (b) notified the Borrower, the Administrative Agent, any Issuing Bank,
the Swingline Lender or any Lender in writing that it does not intend or expect
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend or expect to comply with
its funding obligations (i) under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or (ii) under other agreements in which it is obligated to extend
credit unless, in the case of this clause (ii), such obligation is subject to a
good faith dispute, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans unless subject to a good faith dispute
based on such Lender’s good faith determination that the conditions precedent to
funding under this Agreement have not been satisfied and such Lender has
notified the Administrative Agent in writing of such determination, provided
that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) has, or has a direct or indirect parent company that has, become
the subject of a Bankruptcy Event.

“Departing Lender” has the meaning set forth in Section 2.20(a).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is targeted by any Sanction.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, FpML messaging, and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

11



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes
hereof the issuance of Equity Interests pursuant to the exercise of stock
options held by directors, officers, consultants or other employees or former
employees of the Loan Parties or personal representatives or heirs or
beneficiaries of any of them) or warrants or (c) any shares of its Equity
Interests or Hybrid Equity Securities pursuant to the conversion of any debt
securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

12



--------------------------------------------------------------------------------

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the notice is waived or otherwise not
required); (b) the occurrence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or other governmental entity of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Property” means the collective reference to (a) the Equity Interests
in, and any assets of, any Unrestricted Subsidiary, (b) any Real Property of the
Borrower and the Guarantors below an individual net book value of $10,000,000,
(c) all capital stock of any direct or indirect subsidiary of Dean Holding
Company which owns one or more “Principal Properties”, as defined in the
indenture pursuant to which the Senior 2017 Notes were issued, (d) all Equity
Interests in excess of the Applicable Pledge Percentage in any Foreign
Subsidiary that is a CFC and a Pledge Subsidiary, (e) the Equity Interests owned
by any Receivables Financing SPC, (f) any Equity Interests in any Foreign
Subsidiary which is not a Pledge Subsidiary, (g) any leased Real Property
interest or other leasehold interest, (h) any corporate aircraft, (i) any
property the pledge of which would require consent, approval or authorization
from any Governmental Authority (to the extent such consent, approval or
authorization has not been obtained or waived), (j) motor vehicles or other
assets the attachment or perfection of a lien thereon is subject to a
certificate of title statute, (k) any property which, subject to the terms of
Section 6.09, is subject to a Lien of the type described in
Section 6.02(e) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such property, (l) unless requested by the
Administrative Agent or the Required Lenders, any intellectual property rights
for which a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, and (m) any General Intangible (as defined in the
UCC), permit, lease, license, contract or other Instrument (as defined in the
UCC) of such Loan Party or Equity Interest in any Person that is not
wholly-owned by one or more of the Loan Parties to the extent that the grant of
a security interest in such General Intangible, permit, lease, license, contract
or other Instrument or Equity Interest in the manner contemplated by the
Collateral Documents, under the terms thereof, under any agreement applicable
thereto, or under applicable Law, is prohibited and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise alter such Loan Party’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both);
provided that (i) any such limitation described in this clause (m) on

 

13



--------------------------------------------------------------------------------

the security interests granted hereunder shall only apply to the extent that any
such prohibition could not be rendered ineffective pursuant to the UCC or any
other applicable Law or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any applicable Law, General Intangible, permit, lease,
license, contract or other Instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such General Intangible, permit, lease, license, contract or other Instrument
shall be automatically and simultaneously granted hereunder and shall be
included as Collateral. In addition, (1) other assets may be designated as
“Excluded Property” if the Administrative Agent determines that the cost of
obtaining a perfected security interest therein is excessive in relation to the
value afforded thereby and (2) upon the sale, conveyance or contribution thereof
to a Receivables Financing SPC in connection with a Permitted Receivables
Financing, the Accounts (as defined in the Security Agreement) and related
Transferred Assets shall be automatically released from the security interests
created pursuant to the Collateral Documents (and the Administrative Agent
shall, at the expense of the Borrower, execute such documentation reasonably
necessary to evidence such release).

“Excluded Disposition” means the sale, transfer, or other disposition of (a) any
motor vehicles or other equipment no longer used or useful in the business of
the Borrower or any of its Restricted Subsidiaries, (b) any inventory, materials
and other assets in the ordinary course of business and on ordinary business
terms, and (c) Cash Equivalents described in clause (a) of the definition
thereof.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are

 

14



--------------------------------------------------------------------------------

Other Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.20) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 2, 2013 (as amended from time to time), among the Borrower, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Letters of Credit” is defined in Section 2.06.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

15



--------------------------------------------------------------------------------

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located and any other
Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Banks, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

“Funding Account” means the deposit account of the Borrower to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guarantee
hereunder shall (subject to any limitations

 

16



--------------------------------------------------------------------------------

set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender and each Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Banks and the Lenders in respect of all other present and
future obligations and liabilities of the Borrower and each Loan Party of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and affiliate of such Lender in respect
of Swap Agreements and Banking Services Agreements entered into with such Person
by the Borrower or any Subsidiary, (iv) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P and
Basket C equity credit by Moody’s and (ii) other than solely through the
issuance of Equity Interests, (A) require no repayments or prepayments and no
redemptions, repurchases, sinking fund payments or defeasement and (B) do not
otherwise provide for (1) any obligations thereunder or in connection therewith
to become due prior to their scheduled maturity or (2) an ability (with or
without the giving of notice, the lapse of time or both) for the holder or
holders of any such securities or any trustee or agent on its or their behalf to
cause any such obligations to become due, in each case, prior to at least
91 days after the Maturity Date.

“Increasing Lender” has the meaning assigned to such term in Section 2.04.

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all letters of credit (including standby and commercial) and
bankers’ acceptances, including unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all

 

17



--------------------------------------------------------------------------------

obligations issued or assumed as the deferred purchase price of assets or
services purchased (other than contingent earn-out payments and other contingent
deferred payments to the extent not fixed and payable, and trade debt incurred
in the ordinary course of business and due within six (6) months of the
incurrence thereof) which would appear as liabilities on a balance sheet;
(f) all preferred Equity Interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration; (g) all
obligations of such Person under take-or-pay or similar arrangements; (h) all
net obligations of such Person under Swap Agreements; (i) all Guarantees with
respect to outstanding Indebtedness of the type specified in clauses (a) through
(h) above of another person; (j) all Indebtedness of the type specified in
clauses (a) through (i) above of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
assets owned or acquired by such Person, whether or not the obligations secured
thereby have been assumed; and (k) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venture, except to the extent that Indebtedness is expressly made
non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date (including any and all supplements thereto) and executed
between the Administrative Agent and Coöperatieve Centrale Raiffeisen –
Boerenleenbank, B.A. “Rabobank,” New York Branch, a national banking
association, and as amended, restated, supplemented or otherwise modified from
time to time.

“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense paid or payable
in cash, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit D-2; or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any LIBOR Loan, the last day of the
Interest Period applicable to the

 

18



--------------------------------------------------------------------------------

Borrowing of which such Loan is a part and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and the Maturity Date and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and the Maturity Date.

“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date such LIBOR Loan is disbursed, converted to or continued
and ending on the date that is one, two, three or six months thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a LIBOR Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a LIBOR Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of Bank of America, N.A. and JPMorgan Chase Bank,
National Association, each in its individual capacity as an issuer of Letters of
Credit hereunder and its successors in such capacity as provided in
Section 2.06(i) and any Lender appointed by the Borrower (with the consent of
such Lender and the Administrative Agent) as such by notice to the Lenders as a
replacement for any Issuing Bank who is at the time of such appointment a
Defaulting Lender. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Commitment” means, with respect to each Issuing Bank, the commitment, if
any, of such Issuing Bank to issue Letters of Credit, expressed as an amount
representing the maximum possible aggregate amount of such Issuing Bank’s LC
Exposure hereunder, as such commitment may be reduced, terminated or increased
from time to time pursuant to the provisions of this Agreement. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 1.01, or in
the Assignment and Assumption pursuant to which such Issuing Bank shall have
assumed its LC Commitment, as applicable.

 

19



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all unreimbursed LC Disbursements, including all Letter of Credit
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on the Schedule 1.01 and any other Person
that shall have become a Lender hereunder pursuant to Section 2.04 or pursuant
to an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“LIBO Rate” means:

(a) with respect to any LIBOR Borrowing for any applicable Interest Period, the
London interbank offered rate or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and if the LIBO Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement; and

(b) for any interest calculation with respect to the Alternate Base Rate on any
date, the rate per annum equal to the LIBO Rate, at or about 11:00 a.m., London
time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

20



--------------------------------------------------------------------------------

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, as of any time, the sum of (a) the Available Revolving
Commitment at such time, but only to the extent available to be drawn as Loans
under this Agreement in compliance (including compliance on a Pro Forma Basis)
with Section 6.11 and the other provisions of this Agreement, plus (b) amounts
available to be drawn under any Permitted Receivables Financing in compliance
(including compliance on a Pro Forma Basis) with Section 6.11 and the other
provisions of this Agreement, plus (c) the unrestricted cash and Cash
Equivalents, after giving effect to any adjustments for international tax
effects at an assumed withholding rate of 35% (or such lesser statutory rate as
may be in effect from time to time), as applicable, to the extent held by the
Borrower and the Restricted Subsidiaries on a consolidated basis as of such
time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Subsidiary Guaranty, the Intercreditor Agreement and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a

 

21



--------------------------------------------------------------------------------

material impairment of the rights and remedies of the Administrative Agent, any
Issuing Bank or any Lender under any Loan Document, or of the ability of the
Borrower or any Subsidiary Guarantor to perform its obligations under any Loan
Document to which it is a party; or (C) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or any
Subsidiary Guarantor of any Loan Document to which it is a party.

“Material Indebtedness” means (i) the Contingent Subordinated Obligation and
(ii) Indebtedness (other than the Loans and Letters of Credit), or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness or a guarantor of any
Indebtedness under the Senior Notes, (ii) any other Restricted Subsidiary (other
than a Receivables Financing SPC) with assets of $500,000 or more and (iii) any
other Restricted Subsidiary that owns any material domestic intellectual
property; provided, however, if the aggregate assets of Restricted Subsidiaries
(other than Receivables Financing SPCs) that are not Material Restricted
Subsidiaries at any time exceeds $10,000,000, the Borrower shall designate
one or more of such Restricted Subsidiaries as Material Restricted Subsidiaries
such that, after giving effect to such designations, the aggregate assets of
Restricted Subsidiaries (other than Receivables Financing SPCs) that are not
Material Restricted Subsidiaries shall be less than $10,000,000.

“Maturity Date” means March 26, 2020 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” shall mean an agreement, including a fee and/or leasehold mortgage,
deed of trust or any other document, creating and evidencing a first priority
Lien (subject to Permitted Liens) on an owned or leased Mortgaged Property, as
applicable, which shall be substantially in the form of Exhibit H or other form
reasonably satisfactory to the Administrative Agent, with such schedules and
including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign Law; provided that so long as the Senior 2017 Notes are outstanding,
any Mortgage on any “Principal Property”, as defined in the indenture pursuant
to which the Senior 2017 Notes were issued, will only secure an aggregate
principal amount of Indebtedness such as will not trigger the equal and ratable
sharing provision in Section 3.5 of such indenture.

“Mortgaged Property” shall mean (a) each Real Property identified on
Schedule 1.01(b) hereto and (b) each parcel or related parcels of Real Property,
if any, which shall be subject to a Mortgage delivered after the Effective Date
pursuant to Section 5.11.

 

22



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such Asset Sale, (ii) the amount of all payments required to be
made as a result of such Asset Sale to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such Asset Sale and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such Asset Sale occurred or the next succeeding year and that are
directly attributable to such Asset Sale (as determined reasonably and in good
faith by a Financial Officer).

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.06(b)(viii).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Banks or to any
Issuing Bank or any indemnified party arising under the Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

23



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19 or 2.20).

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries which (i) is an acquisition of a Person or assets of a
Person in a line of business permitted by Section 6.03(b), (ii) both immediately
before and immediately after giving effect to such acquisition, no Default
exists, (iii) after giving effect to such acquisition on a Pro Forma Basis,
(x) the Borrower and its Restricted Subsidiaries shall be in compliance with a
Total Capitalization Ratio of no more than 0.75 to 1.00 and (y) the Borrower and
its Restricted Subsidiaries are in compliance with each of the financial
covenants set forth in Section 6.11, (iv) is approved by the board of directors
(or similar governing body) or the requisite shareholders (or other
equityholders) of the Person being acquired or Person transferring the assets
being acquired, (v) if an acquisition of Equity Interests of a Person, greater
than fifty percent (50%) of all issued and outstanding Equity Interests of such
Person is acquired, (vi) after giving effect to such acquisition, the Liquidity
of the Borrower and its Restricted Subsidiaries shall not be less than
$200,000,000, and (vii) unless otherwise agreed to by the Administrative Agent,
each Person acquired shall become a Restricted Subsidiary.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

(c) pledges and deposits under workers’ compensation, unemployment insurance and
other social security laws or regulations;

 

24



--------------------------------------------------------------------------------

(d) deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment Liens in respect of judgments (or appeal or surety bond relating to
such judgments) that do not constitute an Event of Default under clause (k) of
Article VII;

(f) easements, zoning restrictions, licenses, title restrictions, rights-of-way
and similar encumbrances on Real Property imposed by law or incurred or granted
by the Borrower or any Subsidiary in the ordinary course of business that do not
secure any material monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary; and

(g) minor imperfections in title that do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 6.02.

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $625,000,000 and
(B) such financings shall not involve any recourse to any Loan Party or any
Restricted Subsidiary for any reason other than (x) repurchases of non-eligible
assets or (y) indemnifications for losses other than credit losses related to
the Transferred Assets.

 

25



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary which is a Restricted
Subsidiary, (ii) each First Tier Foreign Subsidiary which is a Material
Restricted Subsidiary and (iii) each Domestic Subsidiary which is a Receivables
Financing SPC, but, in the case of the foregoing clauses (i) and (iii),
excluding any Equity Interests owned by a Receivables Financing SPC or, so long
as the Senior 2017 Notes are outstanding, any direct or indirect subsidiary of
Dean Holding Company which owns one or more “Principal Properties”, as defined
in the indenture pursuant to which the Senior 2017 Notes were issued.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 6.11, such transaction
shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which
financial statements were required to be delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of the first financial
statements following the Effective Date pursuant to Section 5.01, as of the
first day of the most recent four fiscal quarter period ending on the last day
of the most recent quarter for which financial statements have been delivered to
the Administrative Agent prior to the Effective Date). In connection with the
foregoing, (a) with respect to the incurrence of any Indebtedness, such
Indebtedness shall be deemed to have been incurred as of the first day of the
applicable period, (b) with respect to the retirement, repayment or refinancing
of any Indebtedness, such Indebtedness shall be deemed to have been retired,
repaid or refinanced, as the case may be, as of the first day of the applicable
period, (c) with respect to any Asset Sale or Recovery Event, (i) income
statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period, and (c) with respect to
any Permitted Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement and cash flow
statement items for the Borrower and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by any Loan Party or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property

 

26



--------------------------------------------------------------------------------

acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned or leased by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof, and proceeds of the same.

“Receivables Financier” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Restricted
Subsidiary sells, contributes or otherwise conveys Transferred Assets in
connection with such Permitted Receivables Financing and each general partner of
any such Subsidiary or Affiliate.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees,
administrators, managers, representatives, partners, agents and advisors of such
Person and such Person’s Affiliates.

“Replacement Lender” has the meaning set forth in Section 2.20(a).

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time, subject to Section 2.21.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

27



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning assigned to such term in Article
VIII.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, and, solely for purposes of the delivery of incumbency and
secretary certificates, the secretary or any assistant secretary of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary.

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanction(s)” means any international economic sanction or trade embargo
imposed, administered or enforced by OFAC, the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates (or a Person that was a Lender or Affiliate of a Lender at
the time the Swap Obligation or Banking Services Obligation was entered into);
provided that the definition of “Secured Obligations” shall not create any
guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.

 

28



--------------------------------------------------------------------------------

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, between the
Loan Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Holders of Secured Obligations, and any other pledge or
security agreement entered into, after the Effective Date by any other Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person, as the same may be amended, restated or otherwise modified from time to
time.

“Senior 2017 Notes” means those certain 6.9% Senior Notes due 2017 issued
pursuant to the Indenture dated as of January 15, 1995 by and between Dean
Holding Company and Bank of America Illinois, as trustee, in an aggregate
outstanding principal amount of $142,000,000 as of the Effective Date.

“Senior Notes” means (i) the Senior 2017 Notes and (ii) those certain 6.5%
Senior Notes due 2023 issued pursuant to the terms of the Indenture dated as of
February 25, 2015 by and between the Borrower, the guarantors listed therein and
The Bank of New York Trust Company, as trustee, in an aggregate outstanding
principal amount of $700,000,000 as of the Effective Date.

“Senior Secured Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Senior Secured Indebtedness on such date, minus
(x) unrestricted cash and Cash Equivalents, after giving effect to any
adjustments for international tax effects at an assumed withholding rate of 35%
(or such lesser statutory rate as may be in effect from time to time), as
applicable, in an aggregate amount not to exceed $50,000,000 to the extent held
by the Borrower and the Restricted Subsidiaries on a consolidated basis on such
date and (y) the aggregate outstanding principal amount of any Permitted
Receivables Financing to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date). For purposes of this Agreement, proceeds
from Equity Issuances described in Section 6.04(r) shall be deemed not to be
“unrestricted cash and Cash Equivalents”.

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

“Specified Agents” means Bank of America, N.A., in its capacity as
Administrative Agent, and JPMorgan Chase Bank, National Association.

“Specified Sales” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn-out property or assets
in the ordinary course of business, (c) the sale, transfer or other disposition
of cash or Cash Equivalents, (d) the sale, transfer or other disposition of
Equity Interests of Unrestricted Subsidiaries, (e) dispositions of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business and (f) dispositions of property to the extent that
such property is exchanged for credit against the purchase price of similar
replacement property.

 

29



--------------------------------------------------------------------------------

“Specified Subsidiary” means any Restricted Subsidiary that is not a Loan Party
(or not required to become a Loan Party pursuant to the terms of this
Agreement).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any Indebtedness of such Person the payment of which is subordinated to payment
of the Secured Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Restricted Subsidiary that becomes a
party to a Subsidiary Guaranty (including pursuant to a joinder or supplement
thereto); provided, that notwithstanding any other provision of this Agreement,
no Foreign Subsidiary (or any Domestic Subsidiary owned by a Foreign Subsidiary)
shall be a Subsidiary Guarantor or shall otherwise be required to guarantee or
pledge its assets in support of any obligations hereunder.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Supplemental Collateral Agent” has the meaning specified in the final paragraph
of Article VIII.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located, (ii) certified by
the surveyor (in a manner reasonably acceptable to the Administrative Agent) to
the Administrative Agent and the Title Company, (iii) complying in all respects
with the minimum detail requirements of the American Land Title Association as
such requirements are in effect on the date of preparation of such survey and
(iv) sufficient for the Title Company to remove all standard survey exceptions
from the Title Policy (or commitment) relating to such Mortgaged Property and
issue the endorsements of the type required by Section 4.01(a)(viii) and
(b) otherwise reasonably acceptable to the Administrative Agent.

 

30



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than in respect of Equity Interests
of the Borrower), in each case entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary reasonably believes it has actual exposure or
entered into in order to effectively cap, collar or exchange interest rates;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
(including any “Swap Agreements” (as defined in the Existing Credit Agreement))
permitted hereunder (to the extent the provider of such Swap Agreement is a
Lender or was a Lender (or an Affiliate of any such Lender) at the time such
Swap Agreement is entered into), and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction.

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment, if any, of the Swingline Lender to make Swingline Loans, expressed
as an amount representing the maximum possible aggregate amount of the Swingline
Lender’s Swingline Exposure hereunder, as such commitment may be reduced,
terminated or increased from time to time pursuant to the provisions of this
Agreement. The initial amount of the Swingline Lender’s Swingline Commitment is
set forth on Schedule 1.01, or in the Assignment and Assumption pursuant to
which the Swingline Lender shall have assumed its Swingline Commitment, as
applicable.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Bank of America, N.A., in its capacity as a lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Morgan Stanley Senior Funding, Inc. and JPMorgan Chase
Bank, N.A., each in its capacity as syndication agent for the Lenders hereunder,
and its successors and assigns in such capacity.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Title Company” means any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

31



--------------------------------------------------------------------------------

“Title Policy” shall have the meaning assigned to such term in Schedule 5.11.

“Top-Tier Property” means any owned Real Property of the Borrower and the
Guarantors with an individual net book value of greater than or equal to
$20,000,000.

“Total Capitalization” means, as of any date of determination, with respect to
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
Consolidated Funded Indebtedness plus consolidated shareholders’ equity of the
Borrower and its Restricted Subsidiaries, determined in accordance with GAAP.

“Total Capitalization Ratio” means, on any date, the ratio of (a) Consolidated
Funded Indebtedness (including, for the avoidance of doubt, the aggregate
outstanding amount of any Permitted Receivables Financing), minus unrestricted
cash and Cash Equivalents, after giving effect to any adjustments for
international tax effects at an assumed withholding rate of 35% (or such lesser
statutory rate as may be in effect from time to time), as applicable, in an
aggregate amount not to exceed $50,000,000 to the extent held by the Borrower
and the Restricted Subsidiaries on a consolidated basis on such date to
(b) Total Capitalization as of the end of the most recently ended fiscal
quarter.

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Funded Indebtedness (including, for the avoidance of doubt, the aggregate
outstanding amount of any Permitted Receivables Financing), minus unrestricted
cash and Cash Equivalents, after giving effect to any adjustments for
international tax effects at an assumed withholding rate of 35% (or such lesser
statutory rate as may be in effect from time to time), as applicable, in an
aggregate amount not to exceed $50,000,000 to the extent held by the Borrower
and the Restricted Subsidiaries on a consolidated basis on such date on such
date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter most recently ended prior
to such date).

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and other credit extensions, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Transferred Assets” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

32



--------------------------------------------------------------------------------

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiaries” means (i) any Captive Insurance Company and each
Receivables Financing SPC, (ii) any Subsidiary of the Borrower set forth on
Schedule 1.01(c) hereto (as of the Effective Date, the Unrestricted Subsidiaries
of the Borrower are set forth on Schedule 1.01(c) hereto), (iii) any Restricted
Subsidiary of the Borrower (other than any Restricted Subsidiary that owns,
either directly or through its Subsidiaries, any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Subsidiary thereof (other than solely such Subsidiary or any Subsidiary of
the Subsidiary to be so designated)) designated by the Borrower after the
Effective Date as an Unrestricted Subsidiary by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Effective Date
(with the reasonable consent of the Specified Agents) so long as (a) no Default
has occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Borrower shall be in compliance, on a Pro
Forma Basis, with the financial covenants set forth in Section 6.11 and (c) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with the requirements of preceding clauses (a) and (b), and
containing the calculations and information required by the preceding clause
(b) and (iv) any subsidiary of an Unrestricted Subsidiary. Notwithstanding the
foregoing, no Subsidiary that guarantees or otherwise becomes directly or
indirectly liable for any Material Indebtedness of any Loan Party shall be an
Unrestricted Subsidiary.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

 

33



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change in GAAP
occurring after the Effective Date or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount

 

34



--------------------------------------------------------------------------------

thereof and (iii) in a manner such that any obligations relating to a lease that
was accounted for by the Borrower as an operating lease as of the Effective Date
and any similar lease entered into after the Effective Date by the Borrower or
any Subsidiary shall be accounted for as obligations relating to an operating
lease and not as Capital Lease Obligations. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Borrower’s historical financial statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit documentation related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

SECTION 1.06. Times of Day; Rates. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (severally and not jointly) to make Revolving Loans in
dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Exposures exceeding the Aggregate Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or LIBOR Loans as the Borrower may request in accordance
herewith.

 

35



--------------------------------------------------------------------------------

Each Swingline Loan shall be an ABR Loan or shall bear interest at an alternate
rate agreed upon by the Borrower and the Swingline Lender. Each Lender at its
option may make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of ten (10) LIBOR Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect to a Revolving Borrowing would end
after the Maturity Date.

(e) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either by delivery of a written Borrowing Request signed by the Borrower
(delivered by hand or telecopy) or by telephone (provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Borrowing Request) (a) in the case of a LIBOR Borrowing, not later than
1:30 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
1:30 p.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 9:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

36



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

(iv) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested LIBOR Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Expansion Option. (a) The Borrower may from time to time elect to
increase the Commitments upon notice to the Administrative Agent (which shall
promptly notify the Lenders) in minimum increments of $50,000,000 so long as,
after giving effect thereto, the aggregate amount of such increases does not
exceed an amount equal to (x) $200,000,000 minus (y) the aggregate principal
amount of term loans funded in reliance on Section 6.01(m). At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than five Business Days from the date
of delivery of such notice to the Lenders).

(b) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.

(c) The Administrative Agent shall notify the Borrower and each Lender of the
Lenders’ responses to each request made hereunder (each Lender so agreeing to an
increase in its Commitment, an “Increasing Lender”). To achieve the full amount
of a requested increase the Borrower may arrange for any such increase to be
provided by the Increasing Lenders as well as one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”; provided that no Ineligible Institution
may be an Augmenting Lender), which agree to provide new Commitments; provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Borrower and the Administrative Agent, such approvals not to be unreasonably
withheld or delayed and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit B-1 hereto or other agreement or amendment to this Agreement in
form satisfactory to the Administrative Agent, and (y) in the case of an
Augmenting Lender, the

 

37



--------------------------------------------------------------------------------

Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit B-2 hereto or other agreement or amendment to this Agreement in
form satisfactory to the Administrative Agent. No consent of any Lender shall be
required for any increase in Commitments pursuant to this Section 2.04.
Increases and new Commitments created pursuant to this Section 2.04 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a Pro Forma Basis) with the covenants contained in Section 6.11 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the organizational power and authority of
the Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each LIBOR Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this Section 2.04 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05, agree to make Swingline Loans in dollars
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$100,000,000, (ii) the Swingline Lender’s Swingline Exposure exceeding the
Swingline Lender’s Swingline Commitment, and (iii) the sum of the total
Revolving Exposures exceeding the Aggregate Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (provided that any telephonic
notice must be

 

38



--------------------------------------------------------------------------------

confirmed immediately by delivery to the Swingline Lender and the Administrative
Agent of a Borrowing Request), not later than 2:00 p.m., New York City time, on
the day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan and whether such Swingline Loan shall be an ABR
Revolving Loan bearing interest at a rate per annum applicable to an ABR
Revolving Loan or shall bear interest at an alternate rate agreed upon by the
Borrower and the Swingline Lender. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the Funding Account (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the relevant Issuing Bank) on the requested
date of such Swingline Loan.

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than 9:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans not later than 1:00 p.m. on the day specified in such
notice. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of any of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by them
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

39



--------------------------------------------------------------------------------

(c) Upon the making of a Swingline Loan, each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Swingline Lender without recourse or warranty, an undivided
interest and participation in such Swingline Loan in proportion to its
Applicable Percentage. The Swingline Lender may, at any time, require the
Lenders to fund their participations, and each Lender hereby absolutely and
unconditionally agrees to pay to the Swingline Lender such Lender’s Applicable
Percentage of each Swingline Loan. From and after the date, if any, on which any
Lender is required to fund its participation in any Swingline Loan purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Loan.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Issuing Banks agree that, in reliance upon the
agreements of the Lenders set forth in this Section 2.06, the Borrower may
request the issuance of Letters of Credit denominated in dollars as the
applicant thereof for its own account or for the account of any Domestic
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
relevant Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. The letters of credit
identified on Schedule 2.06 and the letters of credit issued and outstanding on
the Effective Date under the Existing Credit Agreement (collectively, the
“Existing Letters of Credit”) shall be deemed to be “Letters of Credit” issued
on the Effective Date for all purposes of the Loan Documents. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.

(i) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, the documents
to be presented by such beneficiary in case of any drawing thereunder, the full

 

40



--------------------------------------------------------------------------------

text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, the purpose and nature of the requested Letter of Credit and
such other information as the applicable Issuing Bank may require. Such notice
must be received by the applicable Issuing Bank and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the applicable Issuing Bank may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. If requested by such Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.

(ii) Promptly after receipt of any Letter of Credit application, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such request from
the Borrower and, if not, the applicable Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the applicable Issuing Bank has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the applicable Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the applicable Issuing Bank’s usual and customary business
practices.

(iii) A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed $75,000,000, (ii) each Issuing Bank’s LC Exposure shall not
exceed such Issuing Bank’s LC Commitment, and (iii) the sum of the total
Revolving Exposures shall not exceed the Aggregate Commitment.

(iv) the Issuing Banks shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Banks from issuing
the Letter of Credit, or any Law applicable to the Issuing Banks or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Banks shall prohibit, or request
that the Issuing Banks refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the Issuing Banks
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Banks are not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Banks any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Banks in good faith deem material;

 

41



--------------------------------------------------------------------------------

(B) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Banks applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the Issuing
Banks, the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) subject to Section 2.21(c), any Lender is at that time a Defaulting Lender,
unless the Issuing Banks have entered into arrangements, including the delivery
of cash collateral, satisfactory to the Issuing Banks (in their sole discretion)
with the Borrower or such Lender to eliminate the Issuing Banks’ actual or
potential Fronting Exposure (after giving effect to Section 2.21(c)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other LC Exposure as to
which the Issuing Banks have actual or potential Fronting Exposure, as it may
elect in its sole discretion;

(v) The Issuing Banks shall not amend any Letter of Credit if the Issuing Banks
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(vi) The Issuing Banks shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Banks would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vii) The Issuing Banks shall act on behalf of the Lenders with respect to any
Letters of Credit issued by any Issuing Bank and the documents associated
therewith, and the Issuing Banks shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article II with respect to any acts
taken or omissions suffered by the Issuing Banks in connection with Letters of
Credit issued by it or proposed to be issued by it and pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article II included the Issuing Banks with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Banks

(viii) If the Borrower so requests, the applicable Issuing Bank shall issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Borrower shall not be

 

42



--------------------------------------------------------------------------------

required to make a specific request to the Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Issuing Bank to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the
Issuing Bank shall not permit any such extension if (A) the Issuing Bank has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit or such later
date as may be agreed to by the relevant Issuing Bank (or, in the case of any
renewal or extension thereof, including any Auto-Extension Letter of Credit,
one year after such renewal or extension) and (ii) the date that is five
Business Days prior to the Maturity Date; provided that a Letter of Credit may
expire up to (but not later than) one year beyond the Maturity Date so long as
the Borrower cash collateralizes 105% of the face amount of such Letter of
Credit in the manner described in Section 2.06(j) no later than thirty (30) days
prior to the Maturity Date on terms and conditions reasonably acceptable to the
relevant Issuing Bank and the Administrative Agent.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m., New York City time, on the date of any LC Disbursement by an Issuing
Bank under a Letter of Credit, the

 

43



--------------------------------------------------------------------------------

Borrower shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing if the Borrower shall have
received notice of such LC Disbursement prior to 9:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 11:00 a.m., New York City time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 9:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.05 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
such Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or

 

44



--------------------------------------------------------------------------------

any consequence arising from causes beyond the control of the relevant Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Borrowing Request) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing

 

45



--------------------------------------------------------------------------------

Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If the maturity of the Loans has been accelerated in
accordance with Article VII, on the Business Day that the Borrower receives
notice from the Administrative Agent or the Required Lenders (or Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 100% of the LC Exposure as of such date
plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all such Events of Defaults
have been cured or waived.

(k) Reports by Issuing Banks to the Administrative Agent. On the Business Day
following the end of each calendar quarter, each Issuing Bank shall furnish to
the Administrative Agent a report setting forth (i) the issuance and expiration
dates, and the face amount, of each Letter of Credit issued by such Issuing Bank
during the most recently completed calendar quarter, (ii) the aggregate undrawn
amount of all Letters of Credit issued by such Issuing Bank that are outstanding
as of such date and (iii) the aggregate amount of all LC Disbursements made by
such Issuing Bank that have not been reimbursed by or on behalf of the Borrower
prior to such date.

(l) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Banks and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the Issuing Banks

 

46



--------------------------------------------------------------------------------

shall not be responsible to the Borrower for, and the Issuing Banks’ rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Issuing Banks required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the Issuing
Banks or the beneficiary are located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(m) Conflict with Letter of Credit Documents. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit documentation,
the terms hereof shall control.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 4:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent will make such Loans available to the Borrower by
(i) promptly crediting the amounts so received, in like funds, to the Funding
Account or (ii) wire transfer of such funds, in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Borrowing Request with
respect to such Borrowing is given by the Borrower, there are LC Disbursements
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such LC Disbursements, and second, shall be made
available to the Borrower as provided above; provided that ABR Revolving Loans
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan

 

47



--------------------------------------------------------------------------------

included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(c) A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this Section 2.07 shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a LIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for LIBOR Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

48



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a backup standby letter of
credit satisfactory to the Administrative Agent) equal to 100% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

(c) The Borrower may from time to time reduce the Commitments; provided that
(i) each reduction of such Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Exposures would exceed the Aggregate Commitment.

 

49



--------------------------------------------------------------------------------

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
occurrence of any one or more other transactions, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on or before the fifth (5th) Business Day after the date
on which such Swingline Loan is made or such later date to which the Swingline
Lender and the Borrower agree and, in any event, on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender and its registered assigns a promissory note payable to such Lender and
in the form attached hereto as Exhibit E. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

 

50



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
premium or penalty but subject to breakfunding payments pursuant to
Section 2.16, subject to prior notice in accordance with this paragraph (e) of
this Section.

(b) (i) Promptly following any Asset Sale or series of Asset Sales which
cumulatively aggregate in excess of $175,000,000 in any fiscal year, the
Borrower shall prepay the Obligations in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds derived from all such Asset
Sales (such prepayment to be applied as set forth in clause (d) below);
provided, however, that such Net Cash Proceeds shall not be required to be so
applied to the extent (1) the Borrower delivers to the Administrative Agent a
certificate stating that it intends to use such Net Cash Proceeds to acquire
fixed or capital assets in replacement of the disposed assets, (2) such
acquisition is committed to within one hundred eighty (180) days of receipt of
the Net Cash Proceeds and (3) such acquisition is consummated within two hundred
seventy (270) days of receipt of such Net Cash Proceeds, it being expressly
agreed that any Net Cash Proceeds not so reinvested shall be applied to repay
the Loans immediately thereafter and (ii) to the extent of cash proceeds
received in connection with a Recovery Event which are in excess of $10,000,000
in the aggregate and which are not applied to repair, replace or relocate
damaged property or to purchase or acquire fixed or capital assets in
replacement of the assets lost or destroyed within two hundred seventy
(270) days (or three hundred sixty (360) days, in the case of improvements to
real property) of the receipt of such cash proceeds, the Borrower shall prepay
the Obligations in an aggregate amount equal to one hundred percent (100%) of
such cash proceeds net of all third-party costs incurred to obtain such cash
proceeds (such prepayment to be applied as set forth in clause (d) below).

(c) If at any time the sum of the aggregate principal amount of all of the
Revolving Exposures exceeds the Aggregate Commitment, the Borrower shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate principal amount of
all Revolving Exposures to be less than or equal to the Aggregate Commitment.

(d) All such amounts pursuant to Section 2.11(b) and (c) shall be applied to
prepay the Revolving Loans ratably (including Swingline Loans) without a
corresponding reduction in the Commitments and to cash collateralize outstanding
LC Exposure. Within the parameters of the applications set forth above,
prepayments shall be applied first to ABR Loans and then to LIBOR Loans in
direct order of Interest Period maturities. Notwithstanding the foregoing, so
long as no Event of Default has occurred and is then continuing and at the
Borrower’s option, the Administrative Agent shall hold in escrow for the benefit
of the Lenders all amounts required to be prepaid pursuant to such Sections and
applied to LIBOR Loans and shall release such amounts upon the expiration of the
Interest Periods applicable to any such LIBOR Loans being prepaid; provided,
however, that upon the occurrence and during the continuance of an Event of
Default, such escrowed amounts may be applied to LIBOR Loans without regard to
the expiration of any Interest Period and the Borrower shall make all payments
under Section 2.16 resulting therefrom.

 

51



--------------------------------------------------------------------------------

(e) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a LIBOR
Revolving Borrowing, not later than 1:30 p.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:30 p.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 1:30 p.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, a notice of prepayment delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or the occurrence of any one or more other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Each such notice shall be in a form
reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be reasonably
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and
(ii) breakfunding payments pursuant to Section 2.16.

(f) Notwithstanding any other provisions of this Section 2.11, (i) to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary (each such Asset Sale a “Foreign Asset Sale”) or the cash proceeds
received in connection with any Recovery Event incurred by a Foreign Subsidiary
(each such Recovery Event a “Foreign Recovery Event”) are prohibited or delayed
by applicable foreign Law or the applicable Organization Documents of such
Foreign Subsidiary from being repatriated to the Borrower to repay the
Obligations pursuant to Section 2.11(b), the portion of such Net Cash Proceeds
so affected will not be required to be applied to repay the Obligations at the
time provided in Section 2.11(b), but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law or applicable
Organization Documents of such Foreign Subsidiary will not permit repatriation
to the Borrower (the Borrower hereby agreeing to use, and cause its Subsidiaries
to use, all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation and/or minimize any such costs of prepayment and/or
use the other cash and Cash Equivalents of the Borrower and its Subsidiaries
that are not affected by such restrictions to make the relevant prepayment), and
if within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law or the applicable
Organization Documents of such Foreign Subsidiary, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.11 or (ii) to the extent that the
Borrower has determined in good faith, after consultation with the
Administrative Agent, that repatriation to the Borrower

 

52



--------------------------------------------------------------------------------

to repay the Obligations pursuant to Section 2.11(b) of any of or all the Net
Cash Proceeds of any Foreign Asset Sale or Net Cash Proceeds of any Foreign
Recovery Event attributable to Foreign Subsidiaries would have adverse tax
consequences (including any reduction in tax attributes) with respect to such
Net Cash Proceeds, such Net Cash Proceeds so affected will not be required to be
applied to repay such Obligations at the time provided in Section 2.11(b), but
may be retained by the applicable Foreign Subsidiary so long, but only so long,
as the applicable adverse tax consequences with respect to such Net Cash
Proceeds remain (the Borrower hereby agreeing to use all commercially reasonable
efforts to overcome or eliminate any adverse tax consequences and/or use the
other cash and Cash Equivalents of the Borrower and its Subsidiaries that are
not affected by such adverse tax consequences to make the relevant prepayment),
and if within one year following the date on which the respective prepayment
would otherwise have been required such repatriation of any of such affected Net
Cash Proceeds would no longer have adverse tax consequences, such repatriation
will be immediately effected and such repatriated Net Cash Proceeds will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of the Obligations pursuant to this Section 2.11. The annual aggregate
amount of Net Cash Proceeds from Asset Sales and Recovery Events that are
exempted from prepaying the Obligations pursuant to Section 2.11(b) shall be
reduced by the Net Cash Proceeds from Foreign Asset Sales and Foreign Recovery
Events that are exempted from prepaying the Obligations by operation of this
Section 2.11(f).

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears within 15 days after the last day of
each March, June, September and December and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to LIBOR Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the applicable Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% (or such other percentage as is
agreed upon by the relevant Issuing Bank and the Borrower) per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements in respect of Letters of Credit
issued by such Issuing Bank) during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees

 

53



--------------------------------------------------------------------------------

accrued through and including the last day of each March, June, September and
December shall be payable within 15 days following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan which is to bear interest with reference to the Alternate
Base Rate) shall bear interest at the Alternate Base Rate plus the Applicable
Rate. Swingline Loans for which an alternate interest rate is agreed upon
between the Borrower and the Swingline Lender shall bear interest at such rate.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at the LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any LIBOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate

 

54



--------------------------------------------------------------------------------

Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period; or

(c) the Administrative Agent determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain or fund Loans whose interest
is determined by reference to the LIBO Rate, or to determine or charge interest
rates based upon the LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBOR Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Issuing Bank (except any statutory reserve
requirement);

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

55



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such actual and direct costs (but not including anticipated profits)
reasonably incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by such Lender or such Issuing Bank
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and generally consistent with similarly situated customers of
such Lender or such Issuing Bank, as applicable, under agreements having
provisions similar to this Section 2.15, after consideration of such factors as
such Lender or such Issuing Bank, as applicable, then reasonably determines to
be relevant; provided that neither such Lender nor such Issuing Bank, as
applicable, shall be required to disclose any confidential or proprietary
information in connection therewith).

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such

 

56



--------------------------------------------------------------------------------

increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(d) and is
revoked in accordance therewith), or (d) the assignment of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.20, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a LIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

57



--------------------------------------------------------------------------------

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

58



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or

 

59



--------------------------------------------------------------------------------

more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such

 

60



--------------------------------------------------------------------------------

Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., New York City time, on the date when due, in immediately available
funds, free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices as the Administrative Agent may from time to
time notify to the Borrower and the Lenders), except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and any
Issuing Bank from the Borrower (other than in connection with Swap Obligations
and Banking Services Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Swap Obligations and Banking Services Obligations),

 

61



--------------------------------------------------------------------------------

third, to pay interest then due and payable on the Loans and the Letters of
Credit ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements ratably, to pay an amount to the Administrative Agent equal to the
aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations and to payment of any amounts owing with respect to Swap
Obligations, (all such amounts under this “fourth” item being applied ratably in
accordance with all such amounts due), fifth, to the payment of any other
Secured Obligation due to the Administrative Agent or any Lender by the
Borrower, and sixth, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus. Notwithstanding the foregoing,
amounts received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless a
Default is in existence, none of the Administrative Agent or any Lender shall
apply any payment which it receives to any LIBOR Loan, except (a) on the
expiration date of the Interest Period applicable to any such LIBOR Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such

 

62



--------------------------------------------------------------------------------

payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the applicable Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount or
make any indemnity payment to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to such Lender
(and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment).

SECTION 2.20. Departing Lenders; Replacement of Lenders.

(a) In addition to any rights and remedies that may be available to the Borrower
under this Agreement or applicable law, if any Lender (i) shall become affected
by any of the changes or events described in Sections 2.15 or 2.17 and the
Borrower is required to pay additional amounts or make indemnity payments with
respect to the Lender thereunder, (ii) becomes a Defaulting Lender or (iii) has
failed to consent to a proposed amendment, waiver, discharge or termination
which pursuant to the terms of Section 9.02 or any other provision of any Loan
Document requires the consent of all affected Lenders and with respect to which
the Required Lenders shall have granted their consent (any such Lender being
hereinafter referred to as a “Departing Lender”), then in such case, the
Borrower may, at its sole expense and effort, upon notice to the Administrative
Agent and such Departing Lender, require such Lender to

 

63



--------------------------------------------------------------------------------

assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.04), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 and 2.17) and obligations under this Agreement and the related
Loan Documents to an eligible assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), (a
“Replacement Lender”); provided, that

(ii) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.04(b)(ii)(A);

(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(iv) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter;

(v) such assignment does not conflict with applicable Laws; and

(vi) in the case of an assignment resulting from a Lender becoming a Departing
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

(b) Upon any assignment by any Lender pursuant to this Section 2.20 becoming
effective, the Replacement Lender shall thereupon be deemed to be a “Lender” for
all purposes of this Agreement (unless such Replacement Lender was, itself, a
Lender prior thereto) and such Departing Lender shall thereupon cease to be a
“Lender” for all purposes of this Agreement and shall have no further rights or
obligations hereunder (other than pursuant to Section 2.15 or 2.17 and
Section 9.03) while such Departing Lender was a Lender.

(c) Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 2.20, the
Departing Lender shall cease to be a “Lender” for all purposes of this Agreement
and the Replacement Lender shall be substituted therefor upon payment to the
Departing Lender by the Replacement Lender of all amounts set forth in this
Section 2.20 without any further action of the Departing Lender.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

64



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that the sum of
all non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.06(j)
for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the

 

65



--------------------------------------------------------------------------------

non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and such Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
such Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 sets forth (a) a correct and complete list of the name
and relationship to the Borrower of each and all of the Borrower’s Subsidiaries,
(b) a true and complete listing of each class of each of the Restricted
Subsidiaries’ authorized Equity Interests, of which all of such issued shares
are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.01, and
(c) the type of entity of the Borrower and each of its Subsidiaries. All of the
issued and outstanding Equity Interests owned by any Loan Party have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

 

66



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate, limited liability company and, if
required, stockholder action. The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) except
as could not reasonably be expected to have a Material Adverse Effect, do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents and the filing on or about the
Effective Date of one or more current reports on Form 8-K with respect to the
Transactions, (b) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate any Law applicable to the Borrower or any of
its Restricted Subsidiaries, (c) except as could not reasonably be expected to
have a Material Adverse Effect, will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Restricted Subsidiaries or its assets (except those as to which waivers or
consents have been obtained), and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2014, reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date in
accordance with GAAP.

(b) Since December 31, 2014, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and all such property
is free of all Liens other than Permitted Liens.

(b) The Borrower and each of its Restricted Subsidiaries owns, has the legal
right to use or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property necessary to its business as currently
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person except for
such infringements that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

(c) As of the Effective Date, Schedule 3.05(c) contains a true and complete list
of each ownership in Real Property owned by any Loan Party and describes the
type of interest therein held by such Loan Party.

(d) Except in each case for exceptions to the following that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) the Real Property is zoned in all material respects to permit the
uses for which such Real Property is currently being used and (ii) present uses
of the Real Property and the current operations of each Loan Party’s business do
not violate any provision of any applicable building codes, subdivision
regulations, fire regulations, health regulations or building and zoning
by-laws.

(e) Except in each case for exceptions to the following that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, there is no pending or, to the knowledge of the Loan Parties threatened
condemnation or eminent domain proceeding with respect to, or that could
reasonably be expected to affect any of the Real Property of the Loan Parties.

Each parcel of Real Property with respect to which a Mortgage has been obtained
is taxed as a separate tax lot(s) and is currently being used in a manner that
is consistent with and in compliance in all material respects with the property
classification assigned to it for real estate tax assessment purposes.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries (i) as to which
there is a reasonable probability of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except for any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (i) none of
the Borrower or any of its Restricted Subsidiaries has received any written or
actual notice of any claim with respect to any Environmental Liability or has
knowledge or reason to believe that any such notice will be received or is
threatened and (ii) none of the Borrower or any of its Restricted Subsidiaries
(1) has, at any time during the last five (5) years, failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

SECTION 3.07. Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Laws applicable to it or its property
(including the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption and anti-money laundering
legislation, including in other jurisdictions), except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves to the
extent required by GAAP or (b) to the extent that the failure to do so could not
be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred within the previous
five (5) years or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. There is no fact now known to the Borrower or any of
its Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein or in the periodic and
other reports filed by the Borrower or any Subsidiary with the SEC, in the
financial statements of the Borrower and its Subsidiaries furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by any Loan Party to the Administrative
Agent and/or the Lenders. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) or delivered hereunder contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered. Notwithstanding anything contained in this Section 3.11, the
parties hereto acknowledge and agree that uncertainty is inherent in any
forecasts and projections and that such forecasts and projections do not
constitute guarantees of future performance.

SECTION 3.12. Solvency. (a) As of the Effective Date, immediately after the
consummation of the Transactions to occur on the Effective Date, the Loan
Parties, taken as a whole, are and will be Solvent.

(b) The Loan Parties on a consolidated basis, will not (i) have unreasonably
small capital in relation to the business in which they are engaged or (ii) have
incurred, or believe that they will have incurred after giving effect to the
transactions contemplated by this Agreement, Indebtedness beyond their ability
to pay such Indebtedness as it becomes due.

 

69



--------------------------------------------------------------------------------

SECTION 3.13. Security Interest in Collateral. (a) The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Holders
of Secured Obligations, and, upon the filing of appropriate financing statements
and, with respect to any intellectual property, filings in the United States
Patent and Trademark Office and the United States Copyright Office, or taking
such other action as may be required for perfection under applicable Law, such
Liens will constitute, to the extent required by the Loan Documents, perfected
and continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (a) other than with
respect to Permitted Liens, to the extent any such Liens would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
Law, (b) in the case of Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral and (c) to the
extent that perfection of such security interests and Liens are not required by
the Loan Documents. No representation or warranty is made under the Laws of any
non-U.S. jurisdiction with respect to the perfection or priority of any security
interest in the Equity Interests issued by any Foreign Subsidiary.

(b) Each Mortgage is effective to create, in favor of the Administrative Agent,
for the benefit of the Secured Parties, legal, valid and enforceable first
priority Liens on the applicable Loan Parties’ right, title and interest in and
to the Mortgaged Properties covered by such Mortgage, subject only to Permitted
Liens, and when the Mortgages are recorded in the appropriate recording or
filing office of each applicable governmental subdivision where such Mortgaged
Property is situated, the Mortgages shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the Loan Parties in
the Mortgaged Properties, in each case prior and superior in right to any other
person, other than Permitted Liens.

SECTION 3.14. Labor Disputes. As of the Effective Date, there are no labor
controversies, strikes, lockouts or slowdowns pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Restricted Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

SECTION 3.15. No Default. No Default has occurred and is continuing.

SECTION 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Board, including Regulations T, U,
and X.

SECTION 3.17. Business Locations; Taxpayer Identification Number. Set forth on
Schedule 3.17(a) is a list of all locations where any tangible personal property
of any Loan Party is located as of the Effective Date. Set forth on
Schedule 3.17(b) is the chief executive office, exact legal name, U.S. tax payer
identification number and organizational identification number of each Loan
Party as of the Effective Date.

SECTION 3.18. OFAC. Neither the Borrower nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee,

 

70



--------------------------------------------------------------------------------

agent, affiliate or representative thereof, is an individual or entity that is
currently the target of any Sanctions, nor is the Borrower or any Subsidiary
located, organized or resident in a Designated Jurisdiction. No Loan or Letters
of Credit, nor the proceeds from any Loan or Letter of Credit, has been or will
be used, directly or indirectly, to lend, contribute, provide or has otherwise
made available to fund any activity or business of any Person who is the target
of any Sanctions, or in any other manner that will result in any violation by
any Person (including any Lender, the Administrative Agent, any Issuing Bank or
the Swingline Lender) of Sanctions.

SECTION 3.19. Anti-Corruption Laws. The Borrower and its Restricted Subsidiaries
have instituted and maintained policies and procedures reasonably designed to
promote and achieve material compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption and anti-money laundering legislation, including in other
jurisdictions (collectively, “Anti-Corruption Laws”).

SECTION 3.20. Insurance. The properties of the Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower (other than in the case of any Captive
Insurance Company), in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates, including the use of self-insurance
plans. The property and general liability insurance coverage of the Loan Parties
as in effect on the Effective Date is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 3.20.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness. The obligations of the Lenders to make Loans and of
any Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Closing Documentation. The Administrative Agent’s receipt of the following,
each of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

(i) executed counterparts of this Agreement and each other Loan Document,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

(ii) a promissory note executed by the Borrower in favor of each Lender
requesting a promissory note pursuant to Section 2.10(e);

 

71



--------------------------------------------------------------------------------

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization or
formation;

(v) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, in form
and substance reasonably satisfactory to the Administrative Agent;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, including certificates of
insurance listing the Administrative Agent as (x) lender loss payee for the
property casualty insurance policies of the Loan Parties, together with separate
lender loss payable endorsements and (y) additional insured with respect to the
general liability insurance of the Loan Parties, together with separate
additional insured endorsements;

(viii) all actions necessary to establish that the Administrative Agent will
have a perfected first priority security interest (subject to Permitted Liens)
in the Collateral under the Loan Documents shall have been taken, in each case,
to the extent such Collateral (including the creation or perfection of any
security interest) is required to be provided on the Effective Date;

(ix) UCC financing statements with respect to the Loan Parties and Collateral in
appropriate form for filing under the UCC, filings with the United States Patent
and Trademark Office and United States Copyright Office (or, in each case, any
successor office thereto or any foreign analog thereto);

(x) certified copies, each as of a recent date, of UCC lien searches with
respect to each Loan Party and tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches listing all effective
lien notices or comparable documents that name any Loan Party as debtor and that
are filed in the state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business;

(xi) audited consolidated balance sheets and related statements of income and
cash flows of the Borrower and its subsidiaries for the fiscal years ended
December 31, 2012, 2013 and 2014 and (y) projections satisfactory to the
Administrative Agent (including, without limitation, a detailed description of
the assumptions used in preparing such projections) for the Borrower for fiscal
years 2015 through and including 2019;

 

72



--------------------------------------------------------------------------------

(xii) so long as requested by the Administrative Agent in writing to the
Borrower at least three Business Days prior to the Effective Date, there shall
have been delivered to the Administrative Agent (a) documentation and other
information that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and (b) all information necessary for identification of the Loan
Parties and their respective Subsidiaries and parent companies in order to
comply with anti-money laundering requirements and any other “know your
customer” requirements of the Lenders;

(xiii) all governmental and third-party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the financing and the transactions contemplated hereby and the continuing
operations of the Borrower and its subsidiaries shall have been obtained and be
in full force and effect; and

(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Issuing Bank, the Swingline Lender or the Required
Lenders reasonably may require.

(b) Fees. The Lenders, the Administrative Agent, the Arrangers shall have
received, substantially concurrently with the effectiveness hereof, all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel to the
Administrative Agent), at least two Business Days prior to the Effective Date.
All such amounts will be paid with proceeds of Loans made on the Effective Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Effective Date.

(c) Existing Credit Agreement. The Administrative Agent shall have received
evidence satisfactory to it that the credit facility evidenced by the Existing
Credit Agreement shall have been terminated and cancelled substantially
concurrently with the effectiveness hereof and all indebtedness thereunder shall
have been fully repaid (except to the extent being so repaid with the initial
Revolving Loans) and any and all liens thereunder shall have been terminated.

Without limiting the generality of the provisions of the third paragraph of
Article VIII, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the effectiveness of this
Agreement specifying its objection thereto. The Administrative Agent shall
notify the Borrower and the Lenders of the Effective Date, and such notice shall
be conclusive and binding.

 

73



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if the applicable representation or warranty is qualified by Material Adverse
Effect or materiality) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c) The Administrative Agent and, if applicable, an Issuing Bank or the
Swingline Lender shall have received a Borrowing Request in accordance with the
requirements hereof.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:

(a) by no later than the earlier of the date on which such financial statements
are required to be filed by the Borrower with the SEC (without giving effect to
any extensions thereof) and the date which occurs 90 days after the end of each
fiscal year of the Borrower, (i) its audited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, accompanied by any management letter prepared by
said accountants and (ii) consolidated balance sheet and related statements of
income and cash flows of the Borrower and its Restricted Subsidiaries, in each
case as at the end of such fiscal year, setting forth in comparative form the
corresponding consolidated figures for the preceding fiscal year, accompanied by
a certificate of a Financial Officer of the Borrower, which certificate shall
state that such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries, in accordance with GAAP, as at the end of and for such period
(subject to normal year-end audit adjustments);

 

74



--------------------------------------------------------------------------------

(b) by no later than the earlier of the date on which such financial statements
are required to be filed by the Borrower with the SEC (without giving effect to
any extensions thereof) and the date which occurs 45 days after the end of each
of the first three fiscal quarters of the Borrower, beginning with the fiscal
quarter ending March 31, 2015, the unaudited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows for the
Borrower and its Subsidiaries and for the Borrower and its Restricted
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries or the Borrower and its Restricted Subsidiaries in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate (which delivery
may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(d) promptly after the same become publicly available, to the extent not
available by electronic or other readily accessible means, copies of all
periodic and other reports, proxy statements and other non-confidential
materials filed by the Borrower or any Restricted Subsidiary with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

(e) within ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information regarding the amount of all Asset Sales that
were made during such prior fiscal year and amounts received in connection with
any Recovery Event during such prior fiscal year; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or 5.01(b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered

 

75



--------------------------------------------------------------------------------

electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.deanfoods.com; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice (in any event, within
5 Business Days) upon any Responsible Officer of the Borrower obtaining actual
knowledge thereof, of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party,
any Restricted Subsidiary or any Affiliate thereof that has a reasonable
probability of an adverse determination and that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
necessary in the conduct of its business, except, with respect to clause (ii),
where failure to so maintain could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and
(b) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted (and
those ancillary or reasonably related thereto).

 

76



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay or discharge all Material Indebtedness and
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default (subject, where applicable, to specified
grace periods), except where the validity or amount thereof is being contested
in good faith by appropriate proceedings and (a) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto to
the extent required by GAAP or (b) the failure to make payment could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. The Borrower will, and will cause each
of its Restricted Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear and obsolescence excepted.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (i) keep proper books of record
and account in which complete entries in accordance with GAAP are made of all
material dealings and transactions in relation to its business and activities
and (ii) permit any representatives designated by the Administrative Agent or
(upon the occurrence and during the continuation of any Event of Default) any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers, all at such reasonable times and as
often as reasonably requested. The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws. (a) The Borrower will, and will cause each
of its Restricted Subsidiaries to, comply with all Laws applicable to it or its
property (including, without limitation, ERISA and Environmental Laws), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

(b) The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to achieve material compliance with Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans and Letters of Credit
will be used for general corporate purposes of the Borrower and its Subsidiaries
not in contravention of any Law or any of the Loan Documents. No part of the
proceeds of any Loan or Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X, or in violation of
Section 3.18 or Section 3.19.

 

77



--------------------------------------------------------------------------------

SECTION 5.09. Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain with financially sound and reputable
carriers (a) insurance in such amounts, and against such risks (including loss
or damage by fire and other normally insured perils and loss in transit;
business interruption; and general liability), and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations (including the use
of self-insurance plans), (b) all insurance required pursuant to the Collateral
Documents and (c) flood insurance in such total amount as is required by
applicable Law (including, without limitation, under the Flood Program), if at
any time the area in which any improvements located on any Mortgaged Property is
designated a Flood Zone. The Borrower will furnish to the Lenders, upon request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained. The Borrower shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the Loan Parties’ tangible personal property and assets and business
interruption insurance policies naming the Administrative Agent loss payee, and
(y) to all general liability policies naming the Administrative Agent an
additional insured. The Borrower will furnish to the Administrative Agent and
the Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding.

SECTION 5.10. Subsidiary Guarantors; Pledges; Collateral; Further Assurances.
(a) As promptly as possible but in any event by the earlier of
(i) thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Material Restricted Subsidiary
or any Subsidiary (other than a Receivables Financing SPC) qualifies
independently as, or is designated by the Borrower as, a Subsidiary Guarantor
and (ii) the date on which any Person that is not a Subsidiary Guarantor
guarantees the obligations of the Borrower or any Restricted Subsidiary under
the Senior Notes or any Material Indebtedness of any Loan Party (the date of
such creation, designation, qualification or guarantee being the “Trigger
Date”), the Borrower shall provide the Administrative Agent with written notice
thereof setting forth information in reasonable detail describing the material
assets of such Person and shall, (x) in the case of a Person described in the
preceding clause (i), within sixty (60) days (or such later date as may be
agreed to by the Administrative Agent) after the Trigger Date or (y) in the case
of a Person described in the preceding clause (ii), on the Trigger Date (or such
later date as may be agreed to by the Administrative Agent), cause each such
Subsidiary (if such Subsidiary is a wholly-owned Domestic Subsidiary of a Loan
Party) to deliver to the Administrative Agent appropriate joinders to the
Subsidiary Guaranty and the Security Agreement pursuant to which such Subsidiary
agrees to be bound by the terms and provisions thereof, such Subsidiary Guaranty
and Security Agreement to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
existing and newly-acquired owned and leased property (whether personal,
tangible, intangible, or mixed property but excluding Excluded Property) to be
subject at all times (subject to the time periods in clause (a) above) to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations to secure the Secured Obligations in

 

78



--------------------------------------------------------------------------------

accordance with the terms and conditions of the Collateral Documents, subject in
any case to Permitted Liens. Without limiting the generality of the foregoing,
the Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Borrower or any other Loan Party to be subject at all times (subject to the time
periods in clause (a) above) to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other security
documents as the Administrative Agent shall reasonably request (it being
understood and agreed that (i) no Loan Party shall be required to deliver stock
certificates and transfer powers with respect to any Subsidiary (other than a
Receivables Financing SPC) that is not a Material Restricted Subsidiary and
(ii) any such pledge of the Equity Interests of a Receivables Financing SPC
shall contain such remedy standstills (up to ninety-one days after the payment
in full of the applicable Permitted Receivables Financing) and other customary
provisions for pledges of this type).

(c) If any Loan Party acquires any Real Property that does not constitute
Excluded Property, or completes construction with respect to any building or
facility which results in any owned Real Property no longer constituting
Excluded Property, at any time when the Borrower’s Total Net Leverage Ratio as
of the most recent determination date is equal to or greater than 5.00:1.00, the
Borrower will, and will cause each other Loan Party to, promptly grant to the
Administrative Agent (and in any event within 90 calendar days of the
acquisition, or completion of construction, thereof, unless extended by the
Administrative Agent in writing) a security interest in and Mortgage on each
Real Property that does not constitute Excluded Property, owned in fee by such
Loan Party as is acquired or constructed by such Loan Party after the Effective
Date as additional security for the Secured Obligations (unless the subject
property is already mortgaged to a third party to the extent permitted by
Section 6.02). Such Mortgages shall be granted pursuant to documentation in the
form described in Schedule 5.11(1)(a), mutatis mutandis and shall constitute
valid and enforceable perfected first priority Liens subject only to Permitted
Liens. The Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by applicable Law to
establish, perfect, preserve and protect the Liens in favor of the
Administrative Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full, except to the extent constituting Permitted Liens. Such Loan Party shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall require to confirm the
validity, enforceability, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including
each of the items set forth in Schedule 5.11(1)(b) to (j), as applicable,
mutatis mutandis).

(d) Without limiting the foregoing, the Borrower will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions, which may
be required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Borrower.

 

79



--------------------------------------------------------------------------------

(e) If any additional assets (excluding Excluded Property) are acquired by a
Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Administrative Agent under the Security Agreement upon acquisition thereof), the
Borrower will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Borrower will, within sixty (60) days (or such later
date as may be agreed to by the Administrative Agent), cause such assets to be
subjected to a Lien securing the Secured Obligations and will take, and cause
the other Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Borrower.

(f) Notwithstanding the provisions of this Section 5.10 to the contrary, (i) the
Borrower and its Subsidiaries shall not be required to pledge a security
interest in any Excluded Property and (ii) no account control agreements,
landlord waivers, foreign law pledge or security agreements or legal opinions of
foreign counsel with respect to any pledged Equity Interests shall be required.

SECTION 5.11. Post-Closing Deliveries. The Borrower hereby agrees to deliver, or
cause to be delivered, to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, the items described on
Schedule 5.11 hereof on or before the dates specified with respect to such
items, or such later dates as may be agreed to by the Administrative Agent in
its sole discretion.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated, in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 (including the Indebtedness under the Senior Notes) and
extensions, renewals and replacements of any such Indebtedness (other than
Indebtedness under the Senior Notes) that do not increase the outstanding
principal amount thereof;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

 

80



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $50,000,000 at any time outstanding;

(e) obligations in connection with any Permitted Receivables Financing, to the
extent such obligations constitute Indebtedness;

(f) unsecured Indebtedness of the Borrower (and unsecured Guarantees thereof by
one or more of the Subsidiary Guarantors); provided that (i) both before and
after giving effect to the incurrence of such Indebtedness, (A) the Borrower and
its Restricted Subsidiaries shall be in compliance with the financial covenants
set forth in Section 6.11 on a Pro Forma Basis, (B) the Borrower and its
Restricted Subsidiaries shall be in compliance with a Total Capitalization Ratio
of no more than 0.75 to 1.00 on a Pro Forma Basis and (C) no Event of Default
shall have occurred and be continuing or immediately result therefrom, and
(ii) such indebtedness (A) shall have a maturity date no earlier than 91 days
following the Maturity Date and (B) shall not require any payment of principal
prior to the maturity date thereof;

(g) Indebtedness of a Restricted Subsidiary (i) consisting of tax-advantaged
industrial revenue bond, industrial development bond or other similar financings
assumed (or taken subject to) in connection with (but not incurred in connection
with or in anticipation of) a Permitted Acquisition or (ii) existing at the time
such Person becomes a Restricted Subsidiary pursuant to a Permitted Acquisition
provided that such Indebtedness was not incurred by such Person in connection
with, or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary; provided that the aggregate principal amount of all such
Indebtedness (that is secured by any lien on any asset of the Borrower or any
Restricted Subsidiary) under subsection (g)(ii) shall not exceed $50,000,000 at
any time outstanding;

(h) Indebtedness in respect of Swap Agreements to the extent permitted
hereunder;

(i) Subordinated Indebtedness; provided that (w) such Subordinated Indebtedness
is subject to customary payment blockage and other provisions, (x) such
Subordinated Indebtedness has a maturity no earlier than the date which is one
year after the Maturity Date, (y) such Subordinated Indebtedness has terms and
conditions which are reasonably satisfactory to the Administrative Agent and
(z) the Borrower and its Restricted Subsidiaries shall be in compliance with a
Total Capitalization Ratio of no more than 0.75 to 1.00 on a Pro Forma Basis;

(j) to the extent constituting Indebtedness, indemnification and non-compete
obligations or adjustments in respect of the purchase price (including earn-outs
and other contingent deferred payments) in connection with any Permitted
Acquisition or sale or disposition permitted by Section 6.05;

 

81



--------------------------------------------------------------------------------

(k) Indebtedness in respect of workers’ compensation claims, property casualty
or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or any Subsidiary in the ordinary course of business against
insufficient funds, so long as such Indebtedness is promptly repaid;

(m) term loan Indebtedness secured on a pari passu basis with the Loans in an
aggregate amount not to exceed an amount equal to (x) $200,000,000 less (y) the
aggregate principal amount of any incremental commitments extended pursuant to
Section 2.04; provided that (a) such term loan Indebtedness shall rank pari
passu in right of payment and security with the Loans, (b) such term loan
Indebtedness shall not mature earlier than the Maturity Date (but may have
amortization prior to such date), (c) the collateral documentation relating to
such term loan Indebtedness is, taken as a whole, substantially similar to the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (d) such term loan Indebtedness is not guaranteed by
any Person other than the Subsidiary Guarantors, (e) such term loan Indebtedness
will have terms and conditions reasonably satisfactory to the Administrative
Agent and that are (other than with respect to pricing and fees) substantially
similar to, or, taken as a whole, not materially more favorable to the investors
and/or lenders providing such term loan Indebtedness than, the Loan Documents,
(f) such term loan Indebtedness shall be subject to intercreditor arrangements
in form and substance reasonably satisfactory to the Administrative Agent and
(g) each existing Lender shall be given at least five Business Days’ notice of
such proposed term loan Indebtedness and shall have a right, but not an
obligation, to provide a portion of such term loan Indebtedness; and

(n) other Indebtedness of the Borrower and its Restricted Subsidiaries in a
principal amount up to but not exceeding in the aggregate at any one time
outstanding the greater of $100,000,000 and (ii) 5% of Consolidated Net Tangible
Assets; provided that (x) the aggregate principal amount of all such
Indebtedness secured by Liens shall not exceed $50,000,000 at any one time
outstanding and (y) the aggregate principal amount of all such Indebtedness
incurred by of one or more Restricted Subsidiaries that are not Subsidiary
Guarantors shall not exceed $50,000,000 at any one time outstanding.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) Liens securing the Secured Obligations;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of, or leased by, the Borrower or any
Restricted Subsidiary existing on the Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and

 

82



--------------------------------------------------------------------------------

(ii) such Lien shall secure only those obligations which it secures on the
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(d) Liens securing obligations, with aggregate net outstanding amounts payable
not in excess of $10,000,000, under Swap Agreements;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(d), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(f) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Loan Party after the Effective Date prior to
the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of such Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be;

(g) Liens upon real or personal property heretofore leased or leased after the
Effective Date (under operating or Capital Leases) in the ordinary course of
business by the Borrower or any of its Restricted Subsidiaries in favor of the
lessor created at the inception of the lease transaction, securing obligations
of the Borrower or any of its Restricted Subsidiaries under or in respect of
such lease and extending to or covering only the property subject to such lease
and improvements thereon;

(h) Liens of sellers or creditors of sellers of farm products encumbering such
farm products when sold to any of the Borrower or its Restricted Subsidiaries
pursuant to the Food Security Act of 1985 or pursuant to similar state laws to
the extent such Liens may be deemed to extend to the assets of such Person;

(i) protective Uniform Commercial Code filings with respect to personal property
leased by, or consigned to, any of the Borrower or its Restricted Subsidiaries;

(j) Liens upon Equity Interests or assets of Unrestricted Subsidiaries;

(k) Liens in favor of a Receivables Financing SPC or Receivables Financier
created or deemed to exist in connection with a Permitted Receivables Financing
(including any related filings of any financing statements), but only to the
extent that any such Lien relates to the applicable Transferred Assets actually
sold, contributed, financed or otherwise conveyed or pledged pursuant to such
transaction;

 

83



--------------------------------------------------------------------------------

(l) any extension, renewal or replacement of the foregoing; provided, however,
that the Liens permitted under this clause (l) shall not be spread to cover any
additional Indebtedness or assets and the principal amount of such Indebtedness
shall not be increased;

(m) Liens securing Indebtedness to the extent such Indebtedness is permitted
pursuant to Section 6.01(g) (only to the extent covering the property subject to
the Indebtedness covered in such Section 6.01(g)), 6.01(m) or 6.01(n);

(n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(o) Liens of sellers of goods to the Borrower and its Subsidiaries arising under
Article 2 of the UCC or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(q) Liens solely on any cash earnest money deposits made in connection with an
Investment permitted by Section 6.04;

(r) transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities; and

(s) other Liens on assets of the Borrower and the Restricted Subsidiaries
securing other obligations of the Borrower and the Restricted Subsidiaries in
the aggregate principal amount not to exceed $10,000,000 at any time
outstanding.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary of the Borrower may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (ii) any Subsidiary may merge into
any Loan Party in a transaction in which the surviving entity is a Loan Party,
(iii) any Subsidiary that is not a Loan Party may merge into the Borrower or any
of its Subsidiaries or liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04 and (iv) the Borrower or any Restricted Subsidiary may merge with
any other Person in connection with a Permitted Acquisition, provided that
(i) if the Borrower is a party to such transaction, the Borrower is the
continuing or surviving Person and (ii) if a Loan Party is a party to such
transaction, such Loan Party is the surviving Person. Notwithstanding the
foregoing provisions of this Section 6.03, if after giving effect to any of the
succeeding transactions, no Default will exist hereunder, any Subsidiary of the
Borrower may be merged or consolidated with or into any other Subsidiary;
provided that when any Restricted Subsidiary is

 

84



--------------------------------------------------------------------------------

merging or consolidating with or into an Unrestricted Subsidiary and the
Restricted Subsidiary is not the continuing or surviving Person, the Borrower
shall have complied with the requirements of Section 5.10.

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, (i) engage to any substantial extent in any business other than operations
involved in the manufacture, processing and distribution of food, beverage or
packaging products or businesses of the type conducted by the Borrower and its
Subsidiaries on the Effective Date and businesses reasonably related thereto or
(ii) change its fiscal year from the basis in effect on the Effective Date.

SECTION 6.04. Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any Restricted Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any Equity Interests, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

(a) cash, Cash Equivalents and Permitted Acquisitions;

(b) investments in existence on the Effective Date and described in
Schedule 6.04;

(c) operating deposit accounts with depository institutions;

(d) investments received in connection with a disposition permitted under
Section 6.05;

(e) purchases of inventory and other assets to be sold or used in the ordinary
course of business;

(f) investments by any Subsidiary of the Borrower in any Loan Party, investments
by any Loan Party in any other Loan Party (including, but not limited to,
intercompany loans) and investments by Subsidiaries of the Borrower that are not
Loan Parties in Subsidiaries of the Borrower that are not Loan Parties;

(g) Investments by the Borrower and its Restricted Subsidiaries in the Equity
Interests of their Subsidiaries to the extent outstanding as of the Effective
Date;

(h) loans and advances to employees in the ordinary course of business not
exceeding $10,000,000 in the aggregate;

(i) investments in the form of Swap Agreements permitted by Section 6.01;

 

85



--------------------------------------------------------------------------------

(j) deposits to secure bids, tenders, utilities, vendors, leases, licenses,
statutory obligations, surety and appeal bonds and other deposits of like nature
arising in the ordinary course of business;

(k) investments by any Receivables Financing SPC or any Loan Party in a
Receivables Financing SPC in each case made in connection with a Permitted
Receivables Financing, and loans permitted by the applicable Permitted
Receivables Financing that are made by a Loan Party to a Receivables Financing
SPC or by a Receivables Financing SPC to a Loan Party in connection therewith;

(l) investments acquired through a Permitted Acquisition, each of which
(i) existed before the time of acquisition of the Person or assets of the Person
who made such investment and (ii) was not made in anticipation of such
acquisition;

(m) investments by the Borrower and its Subsidiaries in a Captive Insurance
Company in a cumulative amount from the Effective Date not to exceed
$75,000,000;

(n) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers to the extent reasonably necessary in order to
prevent or limit loss and Investments consisting of the prepayment of suppliers
and service providers on customary terms in the ordinary course of business;

(o) Guarantees permitted by Section 6.01;

(p) to the extent permitted by Section 6.05, non-cash consideration received in
connection with sales or dispositions;

(q) to the extent constituting an investment by such Person, the payment,
prepayment, redemption or acquisition for value of Indebtedness of such Person
permitted by this Agreement;

(r) investments to the extent made with (i) Equity Interests of the Borrower or
(ii) the cash proceeds of an Equity Issuance by the Borrower, so long as such
investment is consummated within 90 days of such Equity Issuance;

(s) additional investments in Unrestricted Subsidiaries during any fiscal year
in an amount equal to the aggregate amount of dividends and other distributions
received by the Borrower or its Restricted Subsidiaries from Unrestricted
Subsidiaries and payments of Indebtedness by an Unrestricted Subsidiary to the
Borrower or a Restricted Subsidiary during such fiscal year; and

(t) additional investments during any fiscal year in an aggregate amount not
exceeding the Annual Investment Limitation for such fiscal year; provided that
to the extent that (i) subsequent to any such investment but not later than 90
days thereafter, the Borrower consummates an Equity Issuance during such fiscal
year and (ii) the Borrower

 

86



--------------------------------------------------------------------------------

promptly (and in any event within three Business Days following receipt thereof)
repays the Loans with the net cash proceeds of such Equity Issuance, the amount
of such investment (to the extent not in excess of the amount of such
prepayment) shall be deemed not to have reduced the Annual Investment Limitation
for such fiscal year. As used herein, “Annual Investment Limitation” means, for
any fiscal year of the Borrower, the greater of (i) $80,000,000 and (ii) 5% of
Consolidated Net Tangible Assets as of the first day of such fiscal year;
provided that the Annual Investment Limitation shall mean, for any fiscal year
of the Borrower, the greater of (i) $40,000,000 and (ii) 3% of Consolidated Net
Tangible Assets as of the first day of such fiscal year if, at the time of the
making of such investment and immediately after giving effect (including giving
effect on a Pro Forma Basis) thereto, the Total Capitalization Ratio is greater
than 0.75 to 1.00 or the Liquidity of the Borrower and its Restricted
Subsidiaries is less than $200,000,000.

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such investment, less any amount repaid, returned,
distributed or otherwise received in respect of any investment, in each case, in
cash.

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, except:

(a) any Excluded Disposition or Specified Sale;

(b) obsolete or worn-out property, tools or equipment no longer used or useful
in its business or real property no longer used or useful in its business;

(c) sales, leases, transfers and dispositions of assets (i) from a Loan Party to
another Loan Party and (ii) from any Specified Subsidiary to a Loan Party or
another Specified Subsidiary;

(d) any sale of Transferred Assets by such Person to a Receivables Financing SPC
and subsequently to a Receivables Financier in connection with a Permitted
Receivables Financing;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) to the extent constituting a sale, transfer, lease or other disposition, the
creation of Liens, the making of investments, the consummation of fundamental
changes and the making of Restricted Payments permitted by Sections 6.02, 6.03,
6.04 and 6.07, respectively;

(g) to the extent constituting a sale or disposition, the unwinding of any Swap
Agreement pursuant to its terms;

(h) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency

 

87



--------------------------------------------------------------------------------

that has condemned same (whether by deed in lieu of condemnation or otherwise),
and transfers of properties that have been subject to a casualty to the
respective insurer of such property as part of an insurance settlement; and

(i) sales, transfers, leases and other dispositions of other assets so long as
the aggregate amount thereof sold or otherwise disposed of in any single
fiscal year by the Borrower and its Restricted Subsidiaries shall not have a
book value in excess of ten percent (10%) of the Consolidated Total Assets of
the Borrower and its Restricted Subsidiaries owned on the first day of such
fiscal year.

Notwithstanding the foregoing provisions of this Section 6.05, if after giving
effect to any of the succeeding transactions, no Default will exist hereunder,
(1) so long as the Borrower has, if requested by the Administrative Agent,
demonstrated it is in compliance on a Pro Forma Basis (after giving effect to
such sale, lease, transfer or other disposition) with the financial covenants
set forth in Section 6.11 to the reasonable satisfaction of the Administrative
Agent, the Borrower or any Restricted Subsidiary may (with the reasonable
consent of the Specified Agents) sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to any
Unrestricted Subsidiary and (2) any Unrestricted Subsidiary may be sold,
liquidated, wound up or dissolved, or may sell, lease, transfer or otherwise
dispose of any or all of its assets.

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for such transactions requiring payments not in excess of
$25,000,000 in the aggregate in any fiscal year.

SECTION 6.07. Restricted Payments. The Borrower will not, nor will it permit any
Restricted Subsidiary to, directly or indirectly, declare, order, make or set
apart any sum for or pay any Restricted Payment, except (a) to make dividends
payable solely in the same class of Equity Interests or Hybrid Equity Securities
of such Person, (b) to make dividends or other distributions payable to any Loan
Party (directly or indirectly through Subsidiaries, and, in the case of
dividends or other distributions paid by Subsidiaries, ratably to other Persons
that own the applicable class of Equity Interests in such Subsidiary), (c) to
make dividends to or repurchases from the Borrower or the holders of ownership
interests of such Restricted Subsidiary the proceeds of which shall be used to
pay taxes that are then due and payable and which relate to the business of the
Borrower and its Restricted Subsidiaries, (d) in the case of a Receivables
Financing SPC, to make Restricted Payments to its owners to the extent of net
income or other assets available therefor under applicable law, (e) Subsidiaries
that are not Loan Parties may make Restricted Payments to other Subsidiaries
that are not Loan Parties, (f) the Borrower may redeem or repurchase Equity
Interests or other stock-based awards under any stock option plan, incentive
plan, compensation plan or other benefit plan from officers, employees and
directors of any Loan Party or any of its Subsidiaries (or their estates,
spouses or former spouses) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, so long as (i) no
Default has occurred and is continuing or

 

88



--------------------------------------------------------------------------------

would immediately result therefrom and (ii) the aggregate amount of cash used to
effect Restricted Payments pursuant to this clause (f) in any fiscal year of
Borrower does not exceed $5,000,000, (g) repurchases of Equity Interests or
other stock-based awards under any stock option plan, incentive plan,
compensation plan or other benefit plan that occur or are deemed to occur upon
the exercise of any such awards to the extent representing a portion of the
exercise price of such award; (h) to the extent constituting Restricted
Payments, the Borrower and its Subsidiaries may enter into and consummate
transactions expressly permitted by Section 6.04; (i) the Borrower may purchase
fractional shares of its Equity Interests arising out of stock dividends,
splits, combinations or business combinations (provided such transaction shall
not be for the purpose of evading this limitation) and (j) the Borrower and its
Restricted Subsidiaries may make other Restricted Payments so long as at the
time of the making thereof and after giving effect thereto on a Pro Forma Basis,
(i) no Default shall have occurred and/or be continuing or be directly or
indirectly caused as a result thereof and (ii) the Borrower is in compliance
with the financial covenants set forth in Section 6.11; provided that if the
Total Net Leverage Ratio (calculated on a Pro Forma Basis after giving effect to
such Restricted Payment) would be greater than 3.25 to 1.00, the Borrower may
only make Restricted Payments pursuant to this clause (j) if, after giving
effect to such Restricted Payment, the aggregate amount of all such Restricted
Payments made pursuant to this clause (j) does not exceed $35,000,000 during any
fiscal year of the Borrower.

SECTION 6.08. Transactions with Affiliates. Except as expressly permitted by
this Agreement, the Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly: (a) make any investment in an Affiliate
other than investments permitted hereunder; (b) transfer, sell, lease, assign or
otherwise dispose of any assets to an Affiliate other than transfers, sales,
leases, assignments or other dispositions permitted hereunder; (c) merge into or
consolidate with or purchase or acquire assets from an Affiliate other than
Permitted Acquisitions or other transactions permitted under Section 6.03 or
6.04; or (d) enter into any other transaction directly or indirectly with or for
the benefit of an Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate); provided that (i) the Borrower and
its Restricted Subsidiaries may enter into one or more Permitted Receivables
Financings, (ii) any Affiliate who is an individual may serve as a director,
officer or employee of the Borrower or any of its Restricted Subsidiaries and
receive reasonable compensation for his or her services in such capacity, and
(iii) the Borrower and its Restricted Subsidiaries may enter into transactions
(other than extensions of credit by the Borrower or any of its Restricted
Subsidiaries to an Affiliate that are not investments permitted hereunder) if
the monetary or business consideration arising therefrom would be substantially
as advantageous to the Borrower and its Restricted Subsidiaries as the monetary
or business consideration that would be obtained in a comparable transaction
with a Person not an Affiliate.

SECTION 6.09. Restrictive Agreements.

(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, or permit to exist, any Contractual Obligation (including
Organization Documents) that encumbers or restricts the ability of any such
Person to (i) in the case of any Restricted Subsidiary pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any

 

89



--------------------------------------------------------------------------------

Loan Party, (iv) sell, lease or transfer any of its properties or assets to any
Loan Party, or (v) act as a Subsidiary Guarantor pursuant to the Loan Documents
or any renewals, refinancings, exchanges, refundings or extension thereof,
except (in respect of any of the matters referred to in
clauses (i)-(v) above) for such encumbrances or restrictions existing under or
by reason of (A) this Agreement and the other Loan Documents, or Indebtedness
incurred pursuant to Section 6.01(m), (B) applicable Law, (C) any document or
instrument governing Indebtedness incurred pursuant to Section 6.01(d); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (D) Indebtedness of a
Subsidiary which is not a Loan Party which is permitted by Section 6.01, so long
as such restrictions do not impair the ability of the Loan Parties to perform
their obligations under this Agreement or any other Loan Document, (E) any
restrictions regarding licenses or sublicenses by the Borrower and its
Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property),
(F) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder, (G) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the assets securing
such Indebtedness, (H) customary provisions in leases and other contracts
restricting the assignment thereof, (I) customary restrictions contained in
documents executed in connection with any Permitted Receivables Financing,
(J) any Lien permitted hereunder or any document or instrument governing any
such Lien; provided that any such restriction contained therein relates only to
the asset or assets subject to such Lien, (K) any document or instrument
governing the Senior Notes as in effect on the Effective Date, (L) any indenture
agreement, instrument or other arrangement relating to the assets or business of
any Restricted Subsidiary and existing prior to the consummation of the
Permitted Acquisition in which such Subsidiary was acquired; (M) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 6.04 and applicable solely to such
joint venture and are entered into in the ordinary course of business and
(N) any agreements existing on the Effective Date and set forth on
Schedule 6.09.

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
to secure the Secured Obligations pursuant to the Loan Documents, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for the Secured Obligations except (i) pursuant
to this Agreement and the other Loan Documents, or Indebtedness incurred
pursuant to Section 6.01(m), (ii) pursuant to applicable Law, (iii) pursuant to
any document or instrument governing Indebtedness incurred pursuant to
Section 6.01(d); provided that in the case of Section 6.01(d) any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (iv) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale; provided that such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(v) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (vi) customary provisions
in leases and other contracts restricting the assignment thereof, (vii) pursuant
to the documents executed in connection with any Permitted Receivables Financing
(but only to the extent that the related prohibitions against

 

90



--------------------------------------------------------------------------------

other encumbrances pertain to the applicable Transferred Assets actually sold,
contributed, financed or otherwise conveyed or pledged pursuant to such
Permitted Receivables Financing), (viii) restrictions in any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (ix) any indenture agreement, instrument or other arrangement relating to
the assets or business of any Restricted Subsidiary and existing prior to the
consummation of the Permitted Acquisition in which such Subsidiary was acquired,
(x) software and other intellectual property licenses pursuant to which the
Borrower or Subsidiary is the licensee of the relevant software or intellectual
property, as the case may be, (in which case, any prohibition or limitation
shall relate only to the assets subject of the applicable license),
(xi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.04 and
applicable solely to such joint venture and are entered into in the ordinary
course of business, (xii) any agreements existing on the Effective Date and set
forth on Schedule 6.09 and (xiii) restrictions or conditions contained in any
document or instrument governing the Senior Notes as in effect on the Effective
Date or restrictions or conditions (which are no more restrictive than those
contained in the Indenture described in clause (ii) of the definition of Senior
Notes) contained in any document or instrument governing unsecured notes issued
by the Borrower and guaranteed by the Subsidiary Guarantors in compliance with
this Agreement.

SECTION 6.10. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness. The Borrower will not, nor will it permit any Restricted
Subsidiary to, after the issuance thereof, amend or modify (or permit the
amendment or modification of) any of the terms of any Subordinated Indebtedness
in a manner materially adverse to the interests of the Lenders (including
specifically shortening the final maturity or average life to maturity or
requiring any payment to be made sooner than originally scheduled or increase
the interest rate or fees applicable thereto or change any subordination
provision thereof). The Borrower will not, nor will it permit any Restricted
Subsidiary to make any optional or voluntary prepayment of Subordinated
Indebtedness.

SECTION 6.11. Financial Covenants.

(a) Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than
2.25 to 1.00.

(b) Senior Secured Net Leverage Ratio. The Borrower shall not permit the Senior
Secured Net Leverage Ratio as of the end of any fiscal quarter of the Borrower
to be greater than 2.50 to 1.00.

SECTION 6.12. Sanctions. The Loan Parties will not use the proceeds of any Loan
or Letter of Credit, directly or indirectly, (a) to fund any activity or
business of any Person, or in any Designated Jurisdiction, that, at the time of
such funding, is the target of any Sanctions, unless otherwise authorized by
applicable Laws; or (b) in any other manner that will result in any violation by
any party to any Loan Document (including any Lender, any Agent, the
Administrative Agent, any Issuing Bank or the Swingline Lender) of any
Sanctions.

 

91



--------------------------------------------------------------------------------

SECTION 6.13. Anti-Corruption Laws. The Loan Parties will not, directly or
indirectly, use the proceeds of any Loan or Letter of Credit for any purpose
which would breach, in any material respect, any Anti-Corruption Law.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) Non-Payment of Principal. The Borrower shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b) Non-Payment of Other Amounts. The Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) above) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days;

(c) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or incorrect in any material respect when made or
deemed made;

(d) Non-Compliance with Specific Covenants. The Borrower shall fail to observe
or perform any covenant, condition or agreement contained in Section 5.02(a),
5.03 (with respect to the Borrower’s existence), 5.08 or in Article VI;

(e) Other Non-Compliance. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another Section of
this Article VII), and such failure shall continue unremedied for a period of
thirty (30) days after the earlier of a Responsible Officer of the Borrower
having knowledge of such breach or notice thereof from the Administrative Agent;

(f) Payment Default of Material Indebtedness. The Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable beyond the period of grace, if any, provided
in the instrument or agreement under which such Material Indebtedness was
created;

(g) Cross-Default to Material Indebtedness. Any event or condition (other than
(1) any required prepayment of Indebtedness secured by a Permitted Lien that

 

92



--------------------------------------------------------------------------------

becomes due as the result of the disposition of the assets subject to such Lien
so long as such disposition is permitted by this Agreement, (2) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness that was incurred for the specified purpose of financing all or
a portion of the consideration for a merger or acquisition provided that
(x) such repurchase, repayment or redemption (or offer to repurchase, repay or
redeem) results solely from the failure of such merger or acquisition to be
consummated, (y) such Indebtedness is repurchased, repaid or redeemed in
accordance with its terms and (z) no proceeds of the Loans or Letters of Credit
are used to make such repayment, repurchase or redemption or (3) for the
avoidance of doubt, any voluntary offer to repurchase, repay or redeem the
Senior Notes or the delivery of a notice with respect thereto) occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;

(h) Involuntary Proceedings, Etc. An involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar Debtor Relief Law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) Voluntary Proceedings, Etc. Any Loan Party or any Material Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or such Material Restricted Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) Inability to Pay Debts. The Borrower or any Restricted Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance or other
creditworthy indemnitor) shall be rendered against the Borrower or any
Restricted

 

93



--------------------------------------------------------------------------------

Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any material assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;

(l) ERISA. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(m) Change in Control. A Change in Control shall occur; or

(n) Invalidity of Loan Documents. Any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms).

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take one or
more of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf, including (in the case of the Administrative Agent)
execution of the other Loan Documents, and to exercise

 

94



--------------------------------------------------------------------------------

such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Administrative Agent, the Lenders, the Issuing Banks and the
Swingline Lender, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions; provided that,
for the avoidance of doubt, this provision shall not limit any consent or notice
rights of the Borrower contained in this Article VIII. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
not be deemed to have

 

95



--------------------------------------------------------------------------------

knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Banks
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Banks prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the applicable Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks, the Swingline Lender and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor (such successor to be
approved by the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, if an Event of Default shall exist at such time, no
approval of the Borrower shall be required hereunder), which shall be a bank

 

96



--------------------------------------------------------------------------------

with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor (such successor to be approved by the Borrower,
such approval not to be unreasonably withheld or delayed; provided, however, if
an Event of Default shall exist at such time, no approval of the Borrower shall
be required hereunder). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Banks directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Article VIII). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article VIII and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

97



--------------------------------------------------------------------------------

Any resignation by Bank of America as Administrative Agent pursuant hereto shall
also constitute its resignation as an Issuing Bank and the Swingline Lender. If
Bank of America resigns as an Issuing Bank, it shall retain all the rights,
powers, privileges and duties of as an Issuing Bank hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an Issuing Bank and all LC Exposure with respect thereto, including the right to
require the Lenders to make ABR Loans or fund risk participations in
unreimbursed amounts. If Bank of America resigns as the Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make ABR
Loans or fund risk participations in outstanding Swingline Loans. Upon the
appointment by the Borrower of a successor Issuing Bank or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as applicable, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender. Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Joint Lead
Arranger, Joint Bookrunner, Syndication Agent or Co-Documentation Agent shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as Joint
Lead Arrangers, Joint Bookrunners, Syndication Agent or Co-Documentation Agents,
as applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

 

98



--------------------------------------------------------------------------------

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Banks or the
Swingline Lender from exercising the rights and remedies that inure to their
benefit (solely in their capacity as Issuing Bank or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.08, or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, Issuing
Banks, Swingline Lender and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, Issuing Banks, Swingline Lender and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, Issuing
Banks, Swingline Lender and the Administrative Agent under Sections 2.06, 2.12
and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, Issuing Bank and Swingline Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks and the Swingline Lender, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 9.03.

 

99



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, Issuing
Bank or the Swingline Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender, the
Issuing Banks or the Swingline Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender, Issuing Bank or the Swingline
Lender, in any such proceeding.

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents. Each Lender
agrees that no Holder of Secured Obligations (other than the Administrative
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Holders of Secured Obligations upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Holders of Secured Obligations any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Holders of Secured Obligations. The
Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(c); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior
written request by the Borrower to the Administrative Agent, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Holders of Secured
Obligations herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.

 

100



--------------------------------------------------------------------------------

It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Administrative
Agent appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein as a
“Supplemental Collateral Agent”). In the event that the Administrative Agent
appoints a Supplemental Collateral Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Collateral Agent to the extent, and
only to the extent, necessary to enable such Supplemental Collateral Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Collateral Agent shall run to and be
enforceable by either the Administrative Agent or such Supplemental Collateral
Agent, and (ii) the provisions of this Article and of Section 9.03 that refer to
the Administrative Agent shall inure to the benefit of such Supplemental
Collateral Agent and all references therein to the Administrative Agent shall be
deemed to be references to the Administrative Agent and/or such Supplemental
Collateral Agent, as the context may require. Should any instrument in writing
from any Loan Party be required by any Supplemental Collateral Agent so
appointed by the Administrative Agent for more fully and certainly vesting in
and confirming to him or it such rights, powers, privileges and duties, such
Loan Party shall execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent. In case any Supplemental
Collateral Agent, or a successor thereto, shall die, become incapable of acting,
resign or be removed, all the rights, powers, privileges and duties of such
Supplemental Collateral Agent, to the extent permitted by law, shall vest in and
be exercised by the Administrative Agent until the appointment of a new
Supplemental Collateral Agent.

 

101



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Dean Foods Corporation, 2711 N. Haskell Avenue,
Suite 3400, Dallas, Texas 75204, Attention of James Kenwood, Vice President and
Treasurer (Telecopy No. (214) 721-8800; Telephone No. (214) 303-3554) and (in
the case of a notice of Default) Marc Kesselman, Executive Vice President,
General Counsel (Telecopy No. (214) 721-8794; Telephone No. (214) 721-1119);

(ii) if to the Administrative Agent, to Bank of America, N.A., Agency
Management, Mail Code: CA5-705-04-09, 555 California St, San Francisco, CA
94104, Attention: Joan Mok, Phone: (415) 436-3496, Fax: (415) 503-5085, Email:
joan.mok@baml.com;

(iii) if to an Issuing Bank, to (A) to Bank of America, N.A., Trade Operations,
Mail Code: PA6-580-02-30, 1 Fleet Way, Scranton, PA 18507, Phone:
(570) 496-9619, Fax: (800) 755-8740, Email: tradeclientserviceteamus@baml.com,
with respect to standby Letters of Credit, Alfonso Malave, Phone:
(570) 496-9622, Fax: (800) 755-8743, Email: alfonso.malave@baml.com and, with
respect to commercial Letters of Credit, Theodore Georgiades, Phone:
(570) 496-9603, Fax: (570) 330-3904, Email: theodore.t.georgiades@baml.com and
(B) to JPMorgan Chase Bank, National Association, 10 S. Dearborn Chicago, IL
60603, Anju Vanvala, Phone: (855) 609-9959, Fax: (214) 307-6784, Email:
chicago.lc.agency.activity.team@jpmchase.com;

(iv) if to the Swingline Lender, to Bank of America, N.A., Mail Code:
TX1-492-14-11, 901 Main St, Dallas, TX 75202-3714, Attention: Jacqueline Jones,
Phone: (972) 338-3765, Fax: (214) 290-9439, Email: jacqueline.r.jones@baml.com;
and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent, the
Swingline Lender, the Issuing Banks, or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

102



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement), and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient, at its
e-mail address as described in the foregoing clause (i), of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) Each of the Borrower, the Administrative Agent, the Issuing Banks and the
Swingline Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the Issuing Banks and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available”. The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications or
notices through IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system, any other electronic platform or electronic
messaging service, or through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

103



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks, the Swingline Lender and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
notices, Borrowing Requests and Interest Election Requests) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the Issuing Banks, the Swingline Lender, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent with the consent of the Required Lenders and the Loan Party
or Loan Parties that are parties thereto; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than as a result of a
change in the definition of Total Net Leverage Ratio or any of the components
thereof or the method of calculation thereof), or reduce or forgive any interest
or fees or other amounts payable hereunder, without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend Section 2.13(c),
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement (other than any reduction of the amount of, or any extension
of the payment date for, the mandatory prepayments required under Section 2.11,
in each case which shall only require the approval of the Required Lenders), or
any date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any

 

104



--------------------------------------------------------------------------------

Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number
or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (vi) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender, or (vii) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be (it being understood
that any change to Section 2.21 shall require the consent of the Administrative
Agent, the Issuing Banks and the Swingline Lender). The Administrative Agent may
also amend Schedule 1.01 to reflect assignments entered into pursuant to
Section 9.04. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(c) Notwithstanding the foregoing (including without limitation clause (v) of
Section 9.02(b) above), this Agreement and any other Loan Document may be
amended (or amended and restated), subject to the terms of Section 2.04, with
the written consent of the Required Lenders, Lenders providing one or more
additional credit facilities, the Administrative Agent and the Borrower (x) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans and other
extensions of credit hereunder and the accrued interest and fees in respect
thereof, (y) to include reasonably appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (z) to make such
other technical amendments as are reasonably deemed appropriate by the
Administrative Agent and the Borrower in connection with the foregoing.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, and the
Administrative Agent hereby agrees with the Borrower that it shall (so long as
no Event of Default has occurred and is continuing), release any Liens granted
to the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or

 

105



--------------------------------------------------------------------------------

(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral and the
Administrative Agent shall not be required to execute any such release on terms
which, in the Administrative Agent’s reasonable opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by each of the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out of pocket expenses incurred by each of the Lead Arrangers in
connection with the syndication of the credit facilities provided for herein.

(b) The Borrower shall indemnify the Administrative Agent, the Lead Arrangers,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated

 

106



--------------------------------------------------------------------------------

by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (1) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or willful misconduct of such Indemnitee or (y) the
material breach of any express obligation of an Indemnitee under this Agreement
pursuant to a claim initiated by the Borrower or (2) arise out of any
investigation, litigation or proceeding that does not involve an act or omission
by the Borrower or any Subsidiary and solely in connection with a dispute among
Indemnitees (except when and to the extent that one of the parties to such
dispute was acting in its capacity as an Agent, Swingline Lender, Issuing Bank
or other agency capacity and, in such case, excepting only such party). This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, but without affecting the Borrower’s
obligations to make such payments, each Lender severally agrees to pay to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, penalty,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, other than, in each case, for direct or
actual damages resulting from such Indemnitee’s (x) gross negligence,
(y) willful misconduct or (z) material breach of express obligations hereunder
pursuant to a claim initiated by the Borrower, in each case as determined by a
final and non-appealable judgment of a court of competent jurisdiction. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly after
written demand therefor.

 

107



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent;

(C) each Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this

 

108



--------------------------------------------------------------------------------

Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates, the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

109



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(c) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to have this
Agreement enforced by the Administrative Agent on its behalf, and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Notwithstanding anything in this
paragraph to the contrary, any bank that is a member of the Farm Credit System
that (a) has purchased a participation from CoBank, ACB in the minimum amount of
$10,000,000 on or after the Effective Date, (b) is, by written notice to the
Borrower and the Administrative Agent (“Voting Participant Notification”),
designated by CoBank, ACB as being entitled to be accorded the rights of a
voting participant hereunder (any bank that is a member of the Farm Credit
System so designated being called a “Voting Participant”) and (c) receives prior
written consent of the Borrower and the Administrative Agent to become a Voting
Participant, shall be entitled to vote (and the voting rights of CoBank, ACB
shall be correspondingly reduced), on a dollar for dollar basis, as if such
participant were a

 

110



--------------------------------------------------------------------------------

Lender, on any matter requiring or allowing a Lender to provide or withhold its
consent, or to otherwise vote on any proposed action. To be effective, each
Voting Participant Notification shall, with respect to any Voting Participant,
(i) state the full name, as well as all contact information required of assignee
as set forth in Exhibit A hereto and (ii) state the dollar amount of the
participation purchased. The Borrower and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitments and Loans pursuant to
Section 9.04(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as an Issuing Bank and/or (ii) upon 30 days’ notice to
the Borrower, resign as Swingline Lender. In the event of any such resignation
as an Issuing Bank or the Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor Issuing Bank or Swingline Lender
hereunder; provided that such Lender consents in writing and in advance to
becoming a successor Issuing Bank or Swingline Lender hereunder; provided
further, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as an Issuing Bank or Swingline
Lender, as the case may be. If Bank of America resigns as an Issuing Bank, it
shall retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with

 

111



--------------------------------------------------------------------------------

respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and all Obligations with respect thereto
(including the right to require the Lenders to make ABR Loans or fund risk
participations pursuant to Section 2.06(e)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.05(b). Upon the appointment of a successor
Issuing Bank and/or Swingline Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swingline Lender, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed.pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execute”, “execution”, “signed”,
“signature”, “delivery”, and words of like import in or relating to any document
to be signed in connection

 

112



--------------------------------------------------------------------------------

with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, deliveries or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Subsidiary Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower, the Administrative Agent of such
set-off or application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other loan document, as expressly set forth therein) and the
Transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the Law of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof in any action or proceeding arising out of
or relating to any Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto

 

113



--------------------------------------------------------------------------------

agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, trustees, officers, employees and agents, including
accountants, legal counsel and other advisors who have a need to know such
Information in connection with the transactions contemplated by the Loan
Documents (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to

 

114



--------------------------------------------------------------------------------

the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, its
Subsidiaries and their obligations, (g) with the prior consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, an Issuing Bank, the Swingline Lender or any Lender on a
nonconfidential basis from a source other than the Borrower (which source is not
known by such recipient to be in breach of confidentiality obligations to the
Borrower or any Subsidiary). For the purposes of this Section, “Information”
means all information received from a Loan Party or any Subsidiary relating to
the Loan Parties or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
such Loan Party or any Subsidiary (other than any such information received from
a source that is known by such recipient to be in breach of confidentiality
obligations to such Loan Party or any Subsidiary). Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Arrangers and the Lenders in connection with the administration of this
Agreement, the other Loan Documents, and the Commitments, but only to the extent
consistent with information that has previously been publicly disclosed by the
Borrower.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND
ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE

 

115



--------------------------------------------------------------------------------

AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.15. Disclosure. The Borrower and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Borrower, its Subsidiaries and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

116



--------------------------------------------------------------------------------

SECTION 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the
one hand, and the Lenders and their Affiliates, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.19. Release of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Domestic Subsidiary upon the consummation of a
transaction permitted by this Agreement.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the

 

117



--------------------------------------------------------------------------------

other Obligations (other than obligations under any Swap Agreement or any
Banking Services Agreement, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

[Signature Pages Follow]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEAN FOODS COMPANY, as the Borrower By:

/s/ James V. Kenwood

Name: James Kenwood Title: Vice President and Treasurer

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swingline Lender, an Issuing Bank and Administrative
Agent By:

/s/ David L. Catherall

Name: David L. Catherall Title: Managing Director

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, By:

/s/ David L. Catherall

Name: David L. Catherall Title: Managing Director

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender and Issuing Bank, By:

/s/ Dana J. Moran

Name: Dana J. Moran Title: Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender, By:

/s/ Zack Carpenter

Name: Zack Carpenter Title: Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender, By:

/s/ Michael King

Name: Michael King Title: Authorized Signatory

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Crédit Agricole Corporate & Investment Bank, as a Lender, By:

/s/ Kaye Ea

Name: Kaye Ea Title: Managing Director By:

/s/ Juliette Cohen

Name: Juliette Cohen Title: Managing Director

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender, By:

/s/ Christian S. Brown

Name: Christian S. Brown Title: Managing Director

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Coöperatieve Centrale Raiffeisen – Boerenleenbank, B.A.

“Rabobank Nederland,” New York Branch, as a Lender,

By:

/s/ Pamela Beal

Name: Pamela Beal Title: Executive Director By:

/s/ Jeff Geisbauer

Name: Jeff Geisbauer Title: Executive Director

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender, By:

/s/ Tesha Winslow

Name: Tesha Winslow Title: Director

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Bank of the West, as a Lender, By:

/s/ Temple H. Abney

Name: Temple H. Abney Title: Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender, By:

/s/ Timothy J. Devane

Name: Timothy J. Devane Title: Senior Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender, By:

/s/ Jim Bosco

Name: Jim Bosco Title: Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

AFIRST FARM CREDIT BANK, as a Lender, By:

/s/ Neda K. Beal

Name: NEDA K. BEAL Title: VICE PRESIDENT

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA, as a Lender, By:

/s/ Bradley K. Leafgren

Name: Bradley K. Leafgren Title: Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

AgStar Financial Services, PCA, as a Lender, By:

/s/ Timothy F. McNamara

Name: Timothy F. McNamara Title: Associate Vice President Capital Markets

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS, as a Lender, By:

/s/ Luis M. H. Requejo

Name: Luis M. H. Requejo Title: Director Capital markets

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

United FCS, PCA, dba FCS Commercial Finance Group, as a Lender, By:

/s/ Warren Shoen

Name: Warren Shoen Title: Senior Vice President

Signature Page to

Credit Agreement

 



--------------------------------------------------------------------------------

Regions Bank, as a Lender, By:

/s/ Robert L. Nelson

Name: Robert L. Nelson Title: Senior Vice President

Signature Page to

Credit Agreement

 



--------------------------------------------------------------------------------

Farm Credit Mid-America, PCA, as a Lender, By:

/s/ Ralph M. Bowman

Name: Ralph M. Bowman Title: Vice President Capital Markets



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender, By:

/s/ Thomas Gawel

Name: THOMAS GAWEL Title: OFFICER



--------------------------------------------------------------------------------

Schedule 1.01 – Commitment Schedule

REVOLVING FACILITY COMMITMENTS

 

LENDER

   COMMITMENT  

BANK OF AMERICA, N.A.

   $ 35,000,000   

JPMORGAN CHASE BANK, N.A.

   $ 35,000,000   

COBANK, ACB

   $ 35,000,000   

MORGAN STANLEY BANK, N.A.

   $ 35,000,000   

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

   $ 30,000,000   

PNC CAPITAL MARKETS LLC

   $ 30,000,000   

COÖPERATIEVE CENTRAL RAIFFEISEN - BOERENLEENBANK, B.A. “RABOBANK NEDERLAND,” NEW
YORK BRANCH

   $ 30,000,000   

SUNTRUST ROBINSON HUMPHREY, INC.

   $ 30,000,000   

BANK OF THE WEST

   $ 25,000,000   

BRANCH BANKING & TRUST COMPANY

   $ 25,000,000   

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

   $ 25,000,000   

AGFIRST FARM CREDIT BANK

   $ 20,000,000   

AMERICAN AGCREDIT, PCA

   $ 20,000,000   

AGSTAR FINANCIAL SERVICES, PCA

   $ 17,000,000   

FARM CREDIT BANK OF TEXAS

   $ 17,000,000   

UNITED FCS, PCA D/B/A FCS COMMERCIAL FINANCE GROUP

   $ 17,000,000   

REGIONS BANK

   $ 10,000,000   

FARM CREDIT MID-AMERICA, PCA F/K/A/ FARM CREDIT SERVICES OF MID-AMERICA, PCA

   $ 9,000,000   

THE NORTHERN TRUST COMPANY

   $ 5,000,000   

AGGREGATE COMMITMENT

   $ 450,000,000   

LETTER OF CREDIT COMMITMENTS

 

LENDER

   COMMITMENT  

BANK OF AMERICA, N.A.

   $ 37,500,000   

JPMORGAN CHASE BANK, N.A.

   $ 37,500,000   

AGGREGATE COMMITMENT

   $ 75,000,000   



--------------------------------------------------------------------------------

SWINGLINE COMMITMENTS

 

LENDER

   COMMITMENT  

BANK OF AMERICA, N.A.

   $ 100,000,000   

AGGREGATE COMMITMENT

   $ 100,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor: 2. Assignee: [and is an Affiliate/Approved Fund of [identify
Lender]2] 3. Borrower(s): Dean Foods Company 4. Administrative Agent: Bank of
America, N.A., as the Administrative Agent under the Credit Agreement 5.
Credit Agreement: The Credit Agreement dated as of March 26, 2015, among Dean
Foods Company, as the Borrower, the Lenders parties thereto and Bank of America,
N.A., as Administrative Agent

 

2  Set as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans for

all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned of

Commitment/Loans3

  $    $           %  $    $           %  $    $           % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower,[, the Loan Parties] and [its] [their]
related parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:  

 

  Title ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title

 

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent, an Issuing Bank and a Swingline
Lender By:

 

Title

[Consented to and]5 Accepted:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as an Issuing Bank By:

 

Title

[Consented to and]6 Accepted:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Swingline Lender By:

 

Title

[Consented to:]7

DEAN FOODS COMPANY

 

By:

 

Title

 

4  To be added only if the consent of the Administrative Agent and/or Issuing
Bank is required by the terms of the Credit Agreement.

5  To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.

6  To be added only if the consent of the Swingline Lenders is required by the
terms of the Credit Agreement.

7  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

[                                 ]8

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

8  Describe Credit Agreement at option of Administrative Agent.

 

Exhibit A



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
March 26, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders party thereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.04;
and

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

DEAN FOODS COMPANY By:

 

Name: Title:

Acknowledged as of the date first written above:

 

BANK OF AMERICA, N.A.

as Administrative Agent

By:

 

Name: Title:

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
March 26, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders party thereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.04 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[            ].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

 

Exhibit B-2



--------------------------------------------------------------------------------

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

DEAN FOODS COMPANY By:

 

Name: Title:

Acknowledged as of the date first written above:

 

BANK OF AMERICA, N.A.

as Administrative Agent

By:

 

Name: Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

   Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of March 26, 2015 (as may be further amended, modified,
renewed or extended from time to time, the “Agreement”), among Dean Foods
Company (the “Borrower”), the Lenders party thereto and Bank of America, N.A.,
as Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and

5. Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered.

 

Exhibit C



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
            ,         .

 

DEAN FOODS COMPANY By:

 

Name: Title:

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of                     ,              with

Provisions of Section 6.11 of

the Agreement

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE II

Borrower’s Calculation of

Applicable Rate

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF BORROWING REQUEST

Bank of America, N.A.,

as Administrative Agent

for the Lenders referred to below

555 California St

San Francisco, CA 94104

Attention: Joan Mok

Facsimile: (415) 503-5085

Email: joan.mok@baml.com

With a copy to:

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

 

  Re: Dean Foods Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of March 26, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dean Foods Company (the “Borrower”), the
Lenders from time to time party thereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing requested hereby:

 

1. Aggregate principal amount of Borrowing:1                     

 

2. Date of Borrowing (which shall be a Business Day):                     

 

3. Type of Borrowing (ABR or LIBOR):                     

 

4. Interest Period and the last day thereof (if a LIBOR Borrowing):2
                    

 

1  Not less than applicable amounts specified in Section 2.02(c)

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit D-1



--------------------------------------------------------------------------------

5. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:                     

[Signature Page Follows]

 

Exhibit D-1



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]3 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

 

DEAN FOODS COMPANY,

as the Borrower

By:

 

Name: Title:

 

3  To be included only for Borrowings on the Effective Date.

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF INTEREST ELECTION REQUEST

Bank of America, N.A.,

as Administrative Agent

for the Lenders referred to below

555 California St

San Francisco, CA 94104

Attention: Joan Mok

Facsimile: (415) 503-5085

Email: joan.mok@baml.com

 

  Re: Dean Foods Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of March 26, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dean Foods Company (the “Borrower”), the
Lenders from time to time party thereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to convert an existing
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such conversion requested
hereby:

 

1. List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing:                     

 

2. Aggregate principal amount of resulting Borrowing:                     

 

3. Effective date of interest election (which shall be a Business Day):
                    

 

4. Type of Borrowing (ABR or LIBOR):                     

 

5. Interest Period and the last day thereof (if a LIBOR Borrowing):1
                    

[Signature Page Follows]

 

1  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit D-2



--------------------------------------------------------------------------------

Very truly yours,

 

DEAN FOODS COMPANY,

as the Borrower

By:

 

Name: Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTE

[        ], 2015

FOR VALUE RECEIVED, the undersigned, DEAN FOODS COMPANY, a Delaware corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [LENDER] (the
“Lender”) and its registered assigns the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to the Credit Agreement
(as defined below), on the Maturity Date or on such earlier date as may be
required by the terms of the Credit Agreement. Capitalized terms used herein and
not otherwise defined herein are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of LIBOR Loans) or the amount of principal paid or prepaid
with respect to such Loan, as applicable; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Secured
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, that certain Credit Agreement dated as of March 26, 2015 by and
among the Borrower, the financial institutions from time to time parties thereto
as Lenders and Bank of America, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the undersigned Borrower from time to time
in an aggregate amount not to exceed at any time outstanding such Lender’s
Commitment, the indebtedness of the undersigned Borrower resulting from each
such Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby warranted,
bargained, sold, released, conveyed, assigned, transferred, pledged and
hypothecated, the nature and extent of the security for this Note, the rights of
the holder of this Note, the Administrative Agent in respect of such security
and otherwise.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the

 

Exhibit E



--------------------------------------------------------------------------------

Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Note shall be binding upon and shall inure to the benefit of
said successors and assigns. The Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Borrower.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

****

 

Exhibit E



--------------------------------------------------------------------------------

DEAN FOODS COMPANY, as the Borrower By:

 

Name: Title:

 

Exhibit E



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount
of Loan    Interest
Period/Rate    Amount of
Principal Paid
or Prepaid    Unpaid
Principal
Balance    Notation Made By                                                   
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                       

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 26, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title: Date:                  , 20[    ]

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 26, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

Name: Title: Date:                  , 20 [    ]

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 26, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

Name: Title: Date:                  , 20[    ]

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 26, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

 

Name: Title: Date:                  , 20[    ]

 

Exhibit F-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([            ])

by and from

[                ], “Grantor”

to

[                ], “Trustee”

for the benefit of

BANK OF AMERICA, N.A., in its capacity as Agent, “Beneficiary”

Dated as of [            ], 2015

 

Location: [                ] Municipality: [                ] County:
[                ] State: [                ]

[insert only if deed of trust is capped: THE MAXIMUM PRINCIPAL INDEBTEDNESS

WHICH IS SECURED BY OR WHICH BY ANY CONTINGENCY MAY BE SECURED BY

THIS DEED OF TRUST IS $        .]

THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE DESCRIBED

HEREIN.

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022-6069

Attention: Malcolm K. Montgomery, Esq.

File #37051-00075

 

Exhibit H



--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([            ])

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING ([            ]) (this “Deed of Trust”) is dated as of
[            ], 2015 by and from [            ], a [            ] [            ]
(“Grantor”), whose address is [                    ] to [                ], a
[            ] [            ] (“Trustee”), with an address at [            ],
for the benefit of BANK OF AMERICA, N.A., a national association, as
administrative agent (in such capacity, “Agent”) for the Secured Parties as
defined in the Credit Agreement (defined below), having an address at
[                        ] (Agent, together with its successors and assigns,
“Beneficiary”).

[insert only if deed of trust is capped: ANY PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH
BY ANY CONTINGENCY MAY BE SECURED BY THIS DEED OF TRUST IS $[        ] (THE
“SECURED AMOUNT”).]

ARTICLE X

DEFINITIONS

SECTION 10.01. Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Credit
Agreement dated as of even date herewith, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Dean Foods Company, as borrower (“Borrower”), Agent, and the
other Secured Parties identified therein. As used herein, the following terms
shall have the following meanings:

(a) “Event of Default”: An Event of Default under and as defined in the Credit
Agreement.

(b) “Guaranty”: That certain Subsidiary Guaranty by and from Grantor and the
other guarantors referred to therein for the benefit of the Secured Parties
dated as of [            ], 2015, as the same may hereafter be amended, amended
and restated, supplemented or otherwise modified from time to time.

(c) “Indebtedness”: (1) All indebtedness of Grantor to Beneficiary or any of the
other Secured Parties under the Credit Agreement or any other Loan Document,
including, without limitation (except as otherwise set forth in Section 2 of the
Guaranty), the sum of all (a) principal, interest and other amounts owing under
or evidenced or secured by the Loan Documents, (b) principal, interest and other
amounts which may hereafter be lent by Beneficiary or any of the other Secured
Parties under or in connection with the Credit Agreement or any of the other
Loan Documents, whether evidenced by a promissory note or other instrument
which, by its terms, is secured hereby, and (c) obligations and liabilities of
any nature now or hereafter existing under or arising in connection with Letters
of Credit and other extensions of credit under the Credit Agreement or any of
the other Loan Documents and reimbursement obligations in

 

Exhibit H



--------------------------------------------------------------------------------

respect thereof, together with interest and other amounts payable with respect
thereto, and (2) all other indebtedness, obligations and liabilities now or
hereafter existing of any kind of Grantor to Beneficiary or any of the other
Secured Parties under documents which recite that they are intended to be
secured by this Deed of Trust. The Indebtedness secured hereby includes, without
limitation, all interest and expenses accruing after the commencement by or
against Grantor or any of its affiliates of a proceeding under the Bankruptcy
Code (defined below) or any similar law for the relief of debtors. The Credit
Agreement contains a revolving credit facility which permits Borrower to borrow
certain principal amounts, repay all or a portion of such principal amounts, and
reborrow the amounts previously paid to the Secured Parties, all upon
satisfaction of certain conditions stated in the Credit Agreement. [use only if
the deed of trust is capped: Subject to the provisions of Section 2.2, this]
[This] Deed of Trust secures all advances and re-advances under the Credit
Agreement, including, without limitation, those under the revolving credit
facility contained therein.

(d) “Mortgaged Property”: The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Grantor (the
“Land”), and all of Grantor’s right, title and interest now or hereafter
acquired in and to (1) all improvements now owned or hereafter acquired by
Grantor, now or at any time situated, placed or constructed upon the Land (the
“Improvements”; the Land and Improvements are collectively referred to as the
“Premises”), (2) all materials, supplies, equipment, apparatus and other items
of personal property now owned or hereafter acquired by Grantor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements, and all equipment, inventory and other goods in which Grantor now has
or hereafter acquires any rights or any power to transfer rights and that are or
are to become fixtures (as defined in the UCC, defined below) related to the
Land (the “Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper, including all such
items as defined in the UCC, now owned or hereafter acquired by Grantor and now
or hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Premises (the “Personalty”), (4) all reserves, escrows
or impounds required under the Credit Agreement or any of the other Loan
Documents and all deposit accounts maintained by Grantor with respect to the
Mortgaged Property (the “Deposit Accounts”), (5) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person a possessory interest in, or
the right to use, all or any part of the Mortgaged Property, together with all
related security and other deposits (the “Leases”), (6) all of the rents,
revenues, royalties, income, proceeds, profits, accounts receivable, security
and other types of deposits, and other benefits paid or payable by parties to
the Leases for using, leasing, licensing possessing, operating from, residing
in, selling or otherwise enjoying the Mortgaged Property (the “Rents”), (7) all
other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements, management
agreements, service contracts, listing agreements, guaranties, warranties,
permits, licenses, certificates and entitlements in any way relating to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property (the “Property Agreements”), (8) all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, (9) all property tax refunds payable with respect
to the Mortgaged Property (the “Tax Refunds”), (10)

 

Exhibit H



--------------------------------------------------------------------------------

all accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”), (11) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Grantor (the “Insurance”), and (12) all
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”). As used in this Deed of Trust, the term “Mortgaged Property” shall
mean all or, where the context permits or requires, any portion of the above or
any interest therein.

(e) “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Grantor under the Credit Agreement and
the other Loan Documents to which it is a party.

(f) “Permitted Liens”: Liens described in Sections 6.02(a) through (s) of the
Credit Agreement.

(g) “Security Agreement”: That certain Security Agreement by and from Grantor
and the other grantors referred to therein to Agent and the other Secured
Parties dated as of even date herewith, as the same may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time.

(h) “UCC”: The Uniform Commercial Code of [                ] or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than [                ], then, as to the
matter in question, the Uniform Commercial Code in effect in that state.

ARTICLE XI

GRANT[insert only if the deed of trust is capped: ; REVOLVING LOAN]

SECTION 11.01. Grant. To secure the full and timely payment of the Indebtedness
and the full and timely performance of the Obligations, Grantor GRANTS,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Trustee the Mortgaged
Property, subject, however, only [to the matters that are set forth on Exhibit B
attached hereto (the “Permitted Encumbrances”) and] to Permitted Liens, TO HAVE
AND TO HOLD the Mortgaged Property, IN TRUST, WITH POWER OF SALE, and Grantor
does hereby bind itself, its successors and assigns to WARRANT AND FOREVER
DEFEND the title to the Mortgaged Property unto Trustee.

SECTION 11.02. Treatment of Borrowings and Repayments. [insert only if the deed
of trust is capped: Pursuant to the Credit Agreement, the amount of the
Indebtedness may increase and decrease from time to time as the Secured Parties
advance, Borrower repays, and the Secured Parties re-advance sums pursuant to
the Credit Agreement. For purposes of this Deed of Trust, so long as the balance
of the Indebtedness equals or exceeds the Secured Amount, the amount of the
Indebtedness secured by this Deed of Trust shall at all times equal only the
Secured Amount. Such Secured Amount represents only a portion of the first sums
advanced by the Secured Parties in respect of the Indebtedness.]

 

Exhibit H



--------------------------------------------------------------------------------

SECTION 11.03. Reduction of Secured Amount. [insert only if the deed of trust is
capped: The Secured Amount shall be reduced only by the last and final sums that
Borrower repays with respect to the Indebtedness and shall not be reduced by any
intervening repayments of the Indebtedness. So long as the balance of the
Indebtedness exceeds the Secured Amount, any payments and repayments of the
Indebtedness shall not be deemed to be applied against, or to reduce, the
portion of the Indebtedness secured by this Deed of Trust. Such payments shall
instead be deemed to reduce only such portions of the Indebtedness as are
secured by other collateral located outside of the State of [                ].]

ARTICLE XII

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Beneficiary as follows:

SECTION 12.01. Title to Mortgaged Property and Lien of this Instrument. Grantor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except [the Permitted Encumbrances and] the Permitted Liens. This Deed of Trust
creates valid, enforceable first priority liens and security interests against
the Mortgaged Property.

SECTION 12.02. First Lien Status. Grantor shall preserve and protect the first
lien and security interest status of this Deed of Trust and the other Loan
Documents. If any lien or security interest other than [a Permitted Encumbrance
or] a Permitted Lien is asserted against the Mortgaged Property, Grantor shall
promptly, and at its expense, (a) give Beneficiary a detailed written notice of
such lien or security interest (including origin, amount and other terms), and
(b) pay the underlying claim in full or take such other action so as to cause it
to be released or contest the same in compliance with the requirements of the
Credit Agreement (including the requirement of providing a bond or other
security satisfactory to Beneficiary).

SECTION 12.03. Payment and Performance. Grantor shall pay the Indebtedness when
due under the Credit Agreement and the other Loan Documents and shall perform
the Obligations in full when they are required to be performed.

SECTION 12.04. Replacement of Fixtures and Personalty. Grantor shall not,
without the prior written consent of Beneficiary, permit any of the Fixtures or
Personalty owned or leased by Grantor to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for maintenance and
repair or is permitted to be removed by the Credit Agreement.

SECTION 12.05. Inspection. Grantor shall permit Beneficiary and the other
Secured Parties and their respective agents, representatives and employees, upon
reasonable prior notice to Grantor, to inspect the Mortgaged Property and all
books and records of Grantor located thereon, and to conduct such environmental
and engineering studies as Beneficiary or the other Secured Parties may
reasonably require, provided that such inspections and studies shall not
materially interfere with the use and operation of the Mortgaged Property.

SECTION 12.06. Other Covenants. All of the covenants of Grantor in the Credit
Agreement are incorporated herein by reference and, together with covenants in
this Article 3, shall be covenants running with the Land.

 

Exhibit H



--------------------------------------------------------------------------------

SECTION 12.07. Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Grantor shall maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the
Mortgaged Property against loss or damage of the kinds customarily carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses. Each such policy of insurance shall name
Beneficiary as the loss payee (or, in the case of liability insurance, an
additional insured) thereunder for the ratable benefit of the Secured Parties,
shall (except in the case of liability insurance) name Beneficiary as the
“mortgagee” under a so-called “New York” long form non-contributory endorsement
and shall provide for at least 30 days’ prior written notice of any cancellation
of such policy. In addition to the foregoing, if any portion of the Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency as an area having special flood hazards and in which flood insurance has
been made available under the National Flood Insurance Act of 1968 (or any
amendment or successor act thereto), then Grantor shall maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to such Act.

(b) Condemnation Awards. Grantor assigns all Condemnation Awards to Beneficiary
and authorizes Beneficiary to collect and receive such Condemnation Awards and
to give proper receipts and acquittances therefor, subject to the terms of the
Credit Agreement.

(c) Insurance Proceeds. Grantor assigns to Beneficiary all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property.
Subject to the terms of the Credit Agreement, Grantor authorizes Beneficiary to
collect and receive such proceeds and authorizes and directs the issuer of each
of such insurance policies to make payment for all such losses directly to
Beneficiary, instead of to Grantor and Beneficiary jointly.

ARTICLE XIII

[Intentionally Omitted]

ARTICLE XIV

DEFAULT AND FORECLOSURE

SECTION 14.01. Remedies. Upon the occurrence and during the continuance of an
Event of Default, Beneficiary may, at Beneficiary’s election and by or through
Trustee or otherwise, exercise any or all of the following rights, remedies and
recourses:

(a) Acceleration. Subject to any provisions of the Loan Documents providing for
the automatic acceleration of the Indebtedness upon the occurrence of certain
Events of Default, declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Grantor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Beneficiary’s prior written consent, Beneficiary may invoke any legal
remedies to dispossess Grantor.

 

Exhibit H



--------------------------------------------------------------------------------

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as
Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary deems necessary or desirable), and apply all Rents and
other amounts collected by Trustee or Beneficiary in connection therewith in
accordance with the provisions of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Deed of Trust by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels as
Beneficiary may determine. With respect to any notices required or permitted
under the UCC, Grantor agrees that ten (10) days’ prior written notice shall be
deemed commercially reasonable. At any such sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Grantor shall be
completely and irrevocably divested of all of its right, title, interest, claim,
equity, equity of redemption, and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Grantor, and against all other Persons claiming or to
claim the property sold or any part thereof, by, through or under Grantor.
Beneficiary or any of the other Secured Parties may be a purchaser at such sale.
If Beneficiary or such other Secured Party is the highest bidder, Beneficiary or
such other Secured Party may credit the portion of the purchase price that would
be distributed to Beneficiary or such other Secured Party against the
Indebtedness in lieu of paying cash. In the event this Deed of Trust is
foreclosed by judicial action, appraisement of the Mortgaged Property is waived.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Mortgaged Property for the repayment of the
Indebtedness, the appointment of a receiver of the Mortgaged Property, and
Grantor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 5.7.

(f) Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.

SECTION 14.02. Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Trustee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

SECTION 14.03. Remedies Cumulative, Concurrent and Nonexclusive. Trustee,
Beneficiary and the other Secured Parties shall have all rights, remedies and
recourses

 

Exhibit H



--------------------------------------------------------------------------------

granted in the Loan Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Grantor or others obligated
under the Loan Documents, or against the Mortgaged Property, or against any one
or more of them, at the sole discretion of Trustee, Beneficiary or such other
Secured Party, as the case may be, (c) may be exercised as often as occasion
therefor shall arise, and the exercise or failure to exercise any of them shall
not be construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Trustee, Beneficiary or any other Secured Party in the enforcement of any
rights, remedies or recourses under the Loan Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.

SECTION 14.04. Release of and Resort to Collateral. Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a first and
prior lien and security interest in and to the Mortgaged Property. For payment
of the Indebtedness, Beneficiary may resort to any other security in such order
and manner as Beneficiary may elect.

SECTION 14.05. Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any stay of execution, exemption from civil process, redemption or
extension of time for payment, (b) all notices of any Event of Default or of any
election by Trustee or Beneficiary to exercise or the actual exercise of any
right, remedy or recourse provided for under the Loan Documents, and (c) any
right to a marshalling of assets or a sale in inverse order of alienation.

SECTION 14.06. Discontinuance of Proceedings. If Trustee, Beneficiary or any
other Secured Party shall have proceeded to invoke any right, remedy or recourse
permitted under the Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Trustee, Beneficiary or such other Secured Party, as
the case may be, shall have the unqualified right to do so and, in such an
event, Grantor, Trustee, Beneficiary and the other Secured Parties shall be
restored to their former positions with respect to the Indebtedness, the
Obligations, the Loan Documents, the Mortgaged Property and otherwise, and the
rights, remedies, recourses and powers of Trustee, Beneficiary and the other
Secured Parties shall continue as if the right, remedy or recourse had never
been invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Trustee, Beneficiary or any other
Secured Party thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.

SECTION 14.07. Application of Proceeds. The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Beneficiary or
Trustee (or the receiver, if one is appointed) in the following order unless
otherwise required by applicable law:

(a) to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) trustee’s and receiver’s
fees and expenses, including the repayment of the amounts evidenced by any
receiver’s certificates, (2) court costs, (3) attorneys’ and accountants’ fees
and expenses, and (4) costs of advertisement;

 

Exhibit H



--------------------------------------------------------------------------------

(b) to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Beneficiary in its sole discretion may
determine; and

(c) the balance, if any, to the Persons legally entitled thereto.

SECTION 14.08. Occupancy After Foreclosure. Any sale of the Mortgaged Property
or any part thereof in accordance with Section 5.1(d) will divest all right,
title and interest of Grantor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Grantor retains possession of such property or any
part thereof subsequent to such sale, Grantor will be considered a tenant at
sufferance of the purchaser, and will, if Grantor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

SECTION 14.09. Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Grantor. All sums advanced and expenses incurred at any time by Beneficiary or
any other Secured Party under this Section 5.9, or otherwise under this Deed of
Trust or any of the other Loan Documents or applicable law, shall bear interest
from the date that such sum is advanced or expense incurred, to and including
the date of reimbursement, computed at the highest rate at which interest is
then computed on any portion of the Indebtedness, and all such sums, together
with interest thereon, shall be secured by this Deed of Trust.

(b) Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Indebtedness or any claim under this Deed of Trust and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Beneficiary in respect thereof, by litigation or otherwise.

SECTION 14.10. No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Beneficiary under the Loan Documents, at law or in equity shall
cause Trustee, Beneficiary or any other Secured Party to be deemed or construed
to be a mortgagee in possession of the Mortgaged Property, to obligate Trustee,
Beneficiary or any other Secured Party to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

 

Exhibit H



--------------------------------------------------------------------------------

ARTICLE XV

ASSIGNMENT OF RENTS AND LEASES

SECTION 15.01. Assignment. In furtherance of and in addition to the assignment
made by Grantor in Section 2.1 of this Deed of Trust, Grantor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Beneficiary all of
its right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an absolute assignment and not an assignment for
additional security only. So long as no Event of Default shall have occurred and
be continuing, Grantor shall have a revocable license from Beneficiary to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Obligations and to otherwise use the same.
The foregoing license is granted subject to the conditional limitation that no
Event of Default shall have occurred and be continuing. Upon the occurrence and
during the continuance of an Event of Default, whether or not legal proceedings
have commenced, and without regard to waste, adequacy of security for the
Obligations or solvency of Grantor, the license herein granted shall
automatically expire and terminate, without notice to Grantor by Beneficiary
(any such notice being hereby expressly waived by Grantor to the extent
permitted by applicable law).

SECTION 15.02. Perfection Upon Recordation. Grantor acknowledges that
Beneficiary has taken all actions necessary to obtain, and that upon recordation
of this Deed of Trust Beneficiary shall have, to the extent permitted under
applicable law, a valid and fully perfected, first priority, present assignment
of the Rents arising out of the Leases and all security for such Leases. Grantor
acknowledges and agrees that upon recordation of this Deed of Trust
Beneficiary’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Grantor and to the extent permitted under applicable
law, all third parties, including, without limitation, any subsequently
appointed trustee in any case under Title 11 of the United States Code (the
“Bankruptcy Code”), without the necessity of commencing a foreclosure action
with respect to this Deed of Trust, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

SECTION 15.03. Bankruptcy Provisions. Without limitation of the absolute nature
of the assignment of the Rents hereunder, Grantor, Trustee and Beneficiary agree
that (a) this Deed of Trust shall constitute a “security agreement” for purposes
of Section 552(b) of the Bankruptcy Code, (b) the security interest created by
this Deed of Trust extends to property of Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

SECTION 15.04. No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Grantor,
Beneficiary, any tenant or any third party by purchase or otherwise.

 

Exhibit H



--------------------------------------------------------------------------------

ARTICLE XVI

SECURITY AGREEMENT

SECTION 16.01. Security Interest. This Deed of Trust constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards. To this end, Grantor grants to Beneficiary a first and
prior security interest in the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and all other Mortgaged Property which is personal property to secure the
payment of the Indebtedness and performance of the Obligations, and agrees that
Beneficiary shall have all the rights and remedies of a secured party under the
UCC with respect to such property. Any notice of sale, disposition or other
intended action by Beneficiary with respect to the Personalty, Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance
and Condemnation Awards sent to Grantor at least ten (10) days prior to any
action under the UCC shall constitute reasonable notice to Grantor. In the event
of any conflict or inconsistency between the terms of this Deed of Trust and the
terms of the Security Agreement with respect to the collateral covered both
therein and herein, the Security Agreement shall control and govern to the
extent of any such conflict or inconsistency.

SECTION 16.02. Financing Statements. Grantor shall prepare and deliver to
Beneficiary such financing statements, and shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case in form and substance satisfactory to Beneficiary, as Beneficiary may, from
time to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder. Grantor hereby irrevocably authorizes
Beneficiary to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Grantor
represents and warrants to Beneficiary that Grantor’s jurisdiction of
organization is the State of [                ]. After the date of this Deed of
Trust, Grantor shall not change its name, type of organization, organizational
identification number (if any), jurisdiction of organization or location (within
the meaning of the UCC) without giving at least thirty (30) days’ prior written
notice to Beneficiary.

SECTION 16.03. Fixture Filing. This Deed of Trust shall also constitute a
“fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures. The information provided in this
Section 7.3 is provided so that this Deed of Trust shall comply with the
requirements of the UCC for a mortgage instrument to be filed as a financing
statement. Grantor is the “Debtor” and its name and mailing address are set
forth in the preamble of this Deed of Trust immediately preceding Article 1.
Beneficiary is the “Secured Party” and its name and mailing address from which
information concerning the security interest granted herein may be obtained are
also set forth in the preamble of this Deed of Trust immediately preceding
Article 1. A statement describing the portion of the Mortgaged Property
comprising the fixtures hereby secured is set forth in Section 1.1(c) of this
Deed of Trust.

 

Exhibit H



--------------------------------------------------------------------------------

Grantor represents and warrants to Beneficiary that Grantor is the record owner
of the Mortgaged Property, the employer identification number of Grantor is
[            ] and the organizational identification number of Grantor is
[            ].

ARTICLE XVII

CONCERNING THE TRUSTEE

SECTION 17.01. Certain Rights. With the approval of Beneficiary, Trustee shall
have the right to select, employ and consult with counsel. Trustee shall have
the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by it hereunder, believed by
it in good faith to be genuine. Trustee shall be entitled to reimbursement for
actual, reasonable expenses incurred by it in the performance of its duties and
to reasonable compensation for Trustee’s services hereunder as shall be
rendered. Grantor shall, from time to time, pay the compensation due to Trustee
hereunder and reimburse Trustee for, and indemnify, defend and save Trustee
harmless against, all liability and reasonable expenses which may be incurred by
it in the performance of its duties, including those arising from joint,
concurrent, or comparative negligence of Trustee; provided, however, that
Grantor shall not be liable under such indemnification to the extent such
liability or expenses result solely from Trustee’s gross negligence or willful
misconduct. Grantor’s obligations under this Section 8.1 shall not be reduced or
impaired by principles of comparative or contributory negligence.

SECTION 17.02. Retention of Money. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by law), and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.

SECTION 17.03. Successor Trustees. If Trustee or any successor Trustee shall
die, resign or become disqualified from acting in the execution of this trust,
or Beneficiary shall desire to appoint a substitute Trustee, Beneficiary shall
have full power to appoint one or more substitute Trustees and, if preferred,
several substitute Trustees in succession who shall succeed to all the estates,
rights, powers and duties of Trustee. Such appointment may be executed by any
authorized agent of Beneficiary and as so executed, such appointment shall be
conclusively presumed to be executed with authority, valid and sufficient,
without further proof of any action.

SECTION 17.04. Perfection of Appointment. Should any deed, conveyance or
instrument of any nature be required from Grantor by any successor Trustee to
more fully and certainly vest in and confirm to such successor Trustee such
estates, rights, powers and duties, then, upon request by such Trustee, all such
deeds, conveyances and instruments shall be made, executed, acknowledged and
delivered and shall be caused to be recorded and/or filed by Grantor.

SECTION 17.05. Trustee Liability. In no event or circumstance shall Trustee or
any substitute Trustee hereunder be personally liable under or as a result of
this Deed of Trust, either as a result of any action by Trustee (or any
substitute Trustee) in the exercise of the powers hereby granted or otherwise.

 

Exhibit H



--------------------------------------------------------------------------------

ARTICLE XVIII

MISCELLANEOUS

SECTION 18.01. Notices. Any notice required or permitted to be given under this
Deed of Trust shall be given in accordance with Section 9.01(a) of the Credit
Agreement.

SECTION 18.02. Covenants Running with the Land. All Obligations contained in
this Deed of Trust are intended by Grantor, Beneficiary and Trustee to be, and
shall be construed as, covenants running with the Land. As used herein,
“Grantor” shall refer to the party named in the first paragraph of this Deed of
Trust and to any subsequent owner of all or any portion of the Mortgaged
Property. All Persons who may have or acquire an interest in the Mortgaged
Property shall be deemed to have notice of, and be bound by, the terms of the
Credit Agreement and the other Loan Documents; provided, however, that no such
party shall be entitled to any rights thereunder without the prior written
consent of Beneficiary.

SECTION 18.03. Attorney-in-Fact. Grantor hereby irrevocably appoints Beneficiary
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Grantor and
in the name of Grantor or otherwise (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Beneficiary deems
appropriate to protect Beneficiary’s interest, if Grantor shall fail to do so
within ten (10) days after written request by Beneficiary, (b) upon the issuance
of a deed pursuant to the foreclosure of this Deed of Trust or the delivery of a
deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation
Awards in favor of the grantee of any such deed and as may be necessary or
desirable for such purpose, (c) to prepare and file or record financing
statements and continuation statements, and to prepare, execute and file or
record applications for registration and like papers necessary to create,
perfect or preserve Beneficiary’s security interests and rights in or to any of
the Mortgaged Property, and (d) after the occurrence and during the continuance
of any Event of Default, to perform any obligation of Grantor hereunder;
provided, however, that (1) Beneficiary shall not under any circumstances be
obligated to perform any obligation of Grantor; (2) any sums advanced by
Beneficiary in such performance shall be added to and included in the
Indebtedness and shall bear interest at the highest rate at which interest is
then computed on any portion of the Indebtedness; (3) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section 9.3.

SECTION 18.04. Successors and Assigns. This Deed of Trust shall be binding upon
and inure to the benefit of Beneficiary, the other Secured Parties, Trustee and
Grantor and their respective successors and assigns. Grantor shall not, without
the prior written consent of Beneficiary, assign any rights, duties or
obligations hereunder.

SECTION 18.05. No Waiver. Any failure by Beneficiary, the other Secured Parties
or Trustee to insist upon strict performance of any of the terms, provisions or
conditions of the Loan Documents shall not be deemed to be a waiver of same, and
Beneficiary, the other Secured Parties and Trustee shall have the right at any
time to insist upon strict performance of all of such terms, provisions and
conditions.

 

Exhibit H



--------------------------------------------------------------------------------

SECTION 18.06. Credit Agreement. If any conflict or inconsistency exists between
this Deed of Trust and the Credit Agreement, the Credit Agreement shall control
and govern to the extent of any such conflict or inconsistency.

SECTION 18.07. Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations or upon a sale or other disposition
of the Mortgaged Property permitted by the Credit Agreement, Beneficiary, at
Grantor’s request and expense, shall release the liens and security interests
created by this Deed of Trust or reconvey the Mortgaged Property to Grantor.

SECTION 18.08. Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Indebtedness or Obligations secured hereby, or any agreement between
Grantor and Beneficiary or any rights or remedies of Trustee, Beneficiary or any
other Secured Party.

SECTION 18.09. Applicable Law. The provisions of this Deed of Trust regarding
the creation, perfection and enforcement of the liens and security interests
herein granted shall be governed by and construed under the laws of the state in
which the Mortgaged Property is located. All other provisions of this Deed of
Trust shall be governed by the laws of the State of New York (including, without
limitation, Section 5-1401 of the General Obligations Law of the State of New
York).

SECTION 18.10. Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

SECTION 18.11. Severability. If any provision of this Deed of Trust shall be
held by any court of competent jurisdiction to be unlawful, void or
unenforceable for any reason, such provision shall be deemed severable from and
shall in no way affect the enforceability and validity of the remaining
provisions of this Deed of Trust.

SECTION 18.12. Entire Agreement. This Deed of Trust and the other Loan Documents
embody the entire agreement and understanding between Grantor and Beneficiary
relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

 

Exhibit H



--------------------------------------------------------------------------------

SECTION 18.13. Beneficiary as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the other Secured
Parties. Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
any related agency agreement among Agent and the other Secured Parties
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this Deed of
Trust. Grantor and all other Persons shall be entitled to rely on releases,
waivers, consents, approvals, notifications and other acts of Agent, without
inquiry into the existence of required consents or approvals of the Secured
Parties therefor.

(b) Beneficiary shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this Deed
of Trust. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Deed of Trust. Appointment of
a successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Deed of Trust. Upon the acceptance
of any appointment as Agent by a successor Agent under the Agency Documents,
that successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Beneficiary under this Deed of Trust, and the retiring or removed Agent shall
promptly (i) assign and transfer to such successor Agent all of its right, title
and interest in and to this Deed of Trust and the Mortgaged Property, and
(ii) execute and deliver to such successor Agent such assignments and amendments
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Agent of the liens and security interests
created hereunder, whereupon such retiring or removed Agent shall be discharged
from its duties and obligations under this Deed of Trust. After any retiring or
removed Agent’s resignation or removal hereunder as Agent, the provisions of
this Deed of Trust and the Agency Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Deed of Trust while it was
Agent hereunder.

SECTION 18.14. Subrogation. If any or all of the proceeds of the Indebtedness
are used to extinguish, extend or renew any indebtedness heretofore existing
against the Mortgaged Property, then, to the extent of the funds so used,
Beneficiary and the other Secured Parties shall be subrogated to all of the
rights, claims, liens, titles, and interests existing against the Mortgaged
Property heretofore held by, or in favor of, the holder of such indebtedness and
such former rights, claims, liens, titles, and interests, if any, are not waived
but rather are continued in full force and effect in favor of Beneficiary and
the other Secured Parties and are merged with the lien and security interest
created herein as cumulative security for the repayment of the Indebtedness and
the performance of the Obligations.

ARTICLE XIX

LOCAL LAW PROVISIONS

[To Come]

[The remainder of this page has been intentionally left blank]

 

Exhibit H



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

GRANTOR:         [                                         ],       a
[                    ] [                    ]

 

By:  

 

  Name:   Title:

 

Exhibit H



--------------------------------------------------------------------------------

[INSERT STATE SPECIFIC FORM OF NOTARY ACKNOWLEDGMENT]

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises located at
[                                        ]:

[See Attached Page(s) For Legal Description]

 

Exhibit H



--------------------------------------------------------------------------------

[EXHIBIT B

PERMITTED ENCUMBRANCES]

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Beneficiary by [                    ] on or about the date
hereof pursuant to commitment number [            ].